Name: Commission Regulation (EEC) No 997/81 of 26 March 1981 laying down detailed rules for the description and presentation of wines and grape musts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16 . 4 . 81 No L 106/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 997/81 of 26 March 1981 laying down detailed rules for the description and presentation of wines and grape musts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, 8 August 1974 laying down general rules for the description and presentation of wines and grape musts ( 5); whereas, following the adoption of Regulation (EEC) No 355/79, the numerous references contained in Commission Regulation (EEC) No 1608 /76 of 4 June 1976 laying down detailed rules for the description and presentation of wines and grape musts (6), as last amended by the Act of Accession of Greece, should be adapted accordingly ; whereas the said Regulation has been amended several times since its adoption, with the result that the provisions applicable are dispersed in various Official Journals ; whereas it should therefore be consolidated in a new text incorporating the improvements and adjustments deemed necessary ; whereas a number of errors which appear in Annex I to the Act of Accession of Greece should also be rectified ; Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (*), as last amended by Regulation (EEC) No 3456/80 ( 2), and in particular Articles 54 ( 5 ) and 65 thereof, Whereas Council Regulation (EEC) No 355/79 ( 3), as last amended by the Act of Accession of Greece, laid down general rules for the description and presentation of wines and grape musts ; whereas implementing legislation must be adopted laying down specific and detailed rules in accordance with the principles defined therein and with those already established by Regulation (EEC) No 337/79 and Council Regulation (EEC) No 338/79 of 5 February 1979 laying down special provisions relating to quality wines produced in specified regions (4), as last amended by the Act of Accession of Greece ; Whereas the criteria which were applied when Regulation (EEC) No 355/79 was adopted should be taken into account when drawing up these detailed rules ; whereas the traditional and customary practices of the Communiy wine-growing regions should also be taken into account to the extent that they are compatible with the idea of a single market; whereas further criteria should be the desire to avoid any confusion in the use of expressions employed in labelling and to ensure that the information on the. label is as clear and complete as possible for the consumer; Whereas Regulation (EEC) No 355/79 consolidated and replaced Council Regulation (EEC) No 2133 /74 of I 1 ) OJ No L 54 , 5 . 3 . 1979 , p . 1 . ( 2) OJ No L 360, 31 . 12 . 1980 , p . 18 . ; ( 3 ) OJ No L 54 , 5 . 3 . 1979 , p . 99 . ( 5) OJ No L 227, 17 . 8 . 1974 , p . 1 . ( 4) OJ No L 54, 5 . 3 . 1979 , p . 48 . ( 6) OJ No L 183 , 8 . 7 . 1976, p . 1 . No L 106/2 Official Journal of the European Communities 16 . 4 . 81 Whereas, with a view to preventing different labels from being printed and affixed to containers according to the destinations or nominal volume of the product as prepared for the market, provision should be made whereby certain mandatory information required for the purposes of intra-Community trade and imports into the Community may be mentioned on an additional label placed in the same field of vision as the other mandatory information; of certain prepackaged liquids ( 1), as amended by Directive 79/1005/EEC (2); whereas the rules for indicating the nominal volume of the product in question on the label should be specified ; whereas, in order to enable the wines and grape musts already put up in containers to be disposed of, to make provision for wines and grape musts put up in containers which may not be used after the expiry of the transitional periods referred to in that Directive and by other Community provisions referring to that Directive to be kept for sale and released into circulation in the said containers until stocks are exhausted ; Whereas certain terms and details have a commercial value or can contribute to the prestige of the product offered for sale without being absolutely necessary; whereas the use of such terms should be permitted provided that they are justified and are not misleading as regards the quality of the product; whereas, however, in view of the specific nature of certain of these terms, Member States should be empowered to limit the options offered by Community legislation to the parties concerned; Whereas, the better to inform the consumer, in the case of bottling under contract, the words 'bottled for . . should be followed by the name or business name of the bottler within the meaning of Article 3a of Commission Regulation (EEC) No 3282/73 of 5 December 1973 defining the terms 'coupage' and 'the turning into wine' ( 3), as amended by Regulation (EEC) No 373/74 (4); whereas, further, if a Member State has provided, in the case of bottling under contract, that the name of the person who actually bottled the wine for the account of the bottler must be shown, provision must be made to ensure that this is done in clear and express terms; Whereas, to take account of custom and to avoid too abrupt a change in the present situation, the use during a transitional period of certain traditional specific terms for certain French, Italian and Greek wines should be allowed; Whereas the wording on the label relating to the name or business name of the bottler, the consignor or a natural or legal person or group of such persons where such wording refers to an agricultural holding should be specified ; Whereas in order to facilitate implementation of this Regulation, a list of terms denoting superior quality in imported wines and recognized by the Community in accordance with Article 28 (2) ( c) of Regulation (EEC) No 355/79 should be published in Annex I; Whereas, in order to prevent the consumer from being misled as to the country in which the product was bottled, it is adivsable to specify the official language or languages in which the particulars preceding die name and business name of the bottler should be indicated on the label; Whereas, so that the consumer may not be misled as regards the origin of wine imported into the Community, it should no longer be possible to put on the label of an imported wine the translation of an expression designating a superior quality which is identicial to any designation in German used in accordance with Community rules : Whereas, to ensure that the information given to the consumer is objective, the actual alcoholic strength, the total alcoholic strength and the grape must density stated on the label must be made subject to the same rules throughout the Community; whereas, having Whereas the nominal volume of containers with a volume of not less than 5 ml and not more than 10 litres suitable for putting up wines and grape musts  which are the subject of intra-Community trade is ( i) OJ No L 42, 15 . 2 . 1975, p. 1 . governed by Council Directive 75/106/EEC of ( 2) OJ No L 308 , 4. 12 . 1979, p. 25 . 19 December 1974 on the approximation of the laws of ( 3) oj No L 337, 6 . 12 . 1973 , p. 20. the Member States relating to the making-up by volume (4) OJ No L 42, 13 . 2 . 1974 , p. 4 16 . 4 . 81 Official Journal of the European Communities No L 106/3 regard to Article 3 of the Council Directive of 27 July vine varieties which may be used to describe imported 1976 on the approximation of the laws of the Member wines should be published in Annex IV; States relating to alcohol tables ( 1 ), alcoholic strength should be indicated throughout the Community bv the symbol '% vol.'; Whereas, to prevent any abuse of the only optional terms which are authorized by means of an arbitrary extension of the use of the recommendations to the consumer as to the use of the wine, the cases where such recommendations are permissible should be expressly stated; Whereas, to ensure that a recommendation regarding the acceptability of a wine for religious purposes does not provide a pretext to use oenological practices that are not authorized by Community or national provisions, the conditions under which such a recommendation can be made should be clarified ; whereas these conditions should take account of certain religious rites ; Whereas South Africa, Australia, Israel, Hungary and the United States of America have requested that they be allowed to export to the community wines bearing the name of a geographical unit on the basis of the derogations in respect of the description of imported wines which may be allowed under Article 31 (3 ) of Regulation (EEC) No 355/79 ; whereas Austria, Australia, Israel , South Africa , Hungary, the United States of America and New Zealand have requested that they be allowed to export to the Community wines bearing the name of a vine variety on the basis of the derogations in respect of the description of imported wines which may be allowed under Article 32 (2) of that Regulation; whereas South Africa, Australia, Israel , Hungary and the United States of America have requested that they be allowed to export to the Community wines bearing a vintage year on the basis of the derogations in respect of the description of imported wine which may be allowed under Article 33 (2) of that Regulation ; whereas, with a view to preventing discrimination in the description of imported wine and Community wine, such derogations in respect of imported wine should be permitted within the limits laid down in Regulation (EEC) No 355/79 ; whereas, to facilitate Community exports to the United States of America, it should be laid down that the vintage year is to be indicated on the labels of the Community wines in question in accordance with the rules applicable to wine produced in the United States ; Whereas , to ensure control and protection of quality wines produced in specified regions (quality wines psr) and to inform the authorities in Member States respon ­ sible for ensuring the observance of Community or national provisions in the wine sector , producer Mem ­ ber States should ' forward to the Commission ail rel ­ evant information on the designation of table wines that may be described as 'Landwein', 'vin de pays', 'vin tipico', 'ovonaoi'a K&lt;XT&amp; TtapaSooTi ' or 'oivoq TOHIKOI;' and of quality wines psr bearing the name of a geo ­ graphical unit that is smaller than the specified region indicated ; Whereas, in so far as the details concerning the method of production, the type of wine or a particular colour are not defined by the rules of the producer Member State or the exporting non-member country, such rules should be laid down in this regulation; whereas the terms in which such information may be given should also be indicated ; Whereas a list of imported wines for which the conditions of production have been recognized as being equivalent to those for a quality wine psr or for a table wine bearing geographical ascription should be published in Annex II to this Regulation; Whereas to facilitate implementation of this Regulation the synonyms of names of the vine varieties which may be used to describe wines originating in the Community should be published in Annex III ; whereas, similarly , the names and, where appropriate, the synonyms of the Whereas, in view of commercial practice and traditions in the Community, the term ' hock' should be permitted in the description of certain German quality wines psr for marketing in the United Kingdom; whereas, in view of the fact that there is no danger of the consumer being misled as to the origin of the product, the terms 'hock' and 'claret' should be permitted on the label in lettering unrelated in size to that indicating the production area or specified region;(!) OJ No L 262 , 27 . 9 . 1976, p . 149 . 16 . 4 . 81No L 106/4 Official Journal of the European Communities consumers to maintain this restriction without, however, restricting the use of this bottle in the case of wines from other countries; Whereas, in view of the importance of the term 'dry' and the corresponding terms in the other official Community languages to indicate the type of wine, the use of such terms on the label should be related to specific analytical values of the wines concerned; Whereas, for reasons of hygiene and the protection of public health , certain terms should be prescribed for use on containers for the transport of wines and musts; Whereas the names of vine varieties which are identical with, or which refer to, the names of geographical units may give rise to confusion regarding the geographical origin of the wine designated by one of these names of varieties; whereas, with a view to reducing this risk, Member States should be allowed to prescribe that such names be shown on the label in lettering that does not exceed a certain size ; Whereas under Article 45 (2) of Regulation (EEC) No 355/79 Member States may allow the use of the word 'wine' accompanied by the name of a fruit and in the form of a composite name to describe products obtained by the fermentation of fruits other than grapes and by other, composite names including the word 'wine'; whereas provisions should be made to avoid any confusion with the products listed in Annex II to Regulation (EEC) No 337/79 ; Whereas wines of the same origin show considerable differences in quality from one year to another as a result of variations in natural production conditions ; whereas it should therefore be provided that the distinctive qualities attributed to a wine by an official or officially recognized body can only be indicated on the label if they refer to a single consignment which has originated from the same container ; Whereas, in order to avoid difficulty as regards exports of wine to the United States of America and Canada, it should be provided that the labels on wine exported to those two countries may be printed in accordance with the legislation of the importing country where this differs from Community rules ; Whereas transitional measures are required to cover products of which the description and presentation does not comply with the provisions of Regulation (EEC) No 355/79 and this Regulation ; Whereas, where the object is to make a wine better known, information concerning the history of the wine in question, of the bottler's firm or of a firm belonging to a natural or legal person involved in the distribution of the wine should be allowed to be shown on a part of the label that is separate from the part bearing the mandatory information; Whereas, for the sake of simplicity, certain provisions of Regulation (EEC) No 355/79 and this Regulation should not apply to small quantities of wine; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Whereas the information that a wine has been bottled at the wine-growing holding where the grapes from which it was made were harvested and turned into wine, or under equivalent conditions , expresses the idea that all the stages of production have been carried out under the supervision and responsibility of the same natural or legal person, thereby enhancing the prestige of the wine thus obtained in the estimation of some purchasers ; whereas the terms which may be used to convey such information should therefore be specified ; HAS ADOPTED THIS REGULATION: Article 1 Whereas the use of the bottle known as the ' flute d'Alsace' has traditionally been restricted in France to certain quality wines psr; whereas it would seem appropriate in the interests of both producers and 1 . The mandatory information on the label required by Articles 2 ( 1 ), 12 ( 1 ), 22 ( 1 ), 27 ( 1 ), 28 ( 1 ) and 29 ( 1 ) of Official Journal of the European Communities No L 106/516 . 4 . 81 another official Community language or, where appropriate:  'QualitÃ ¤tswein' and 'QualitÃ ¤tswein mit PrÃ ¤dikat',  'appellation d'origine contrÃ ´lÃ ©e', 'appellation contrÃ ´lÃ © and 'vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure', Regulation (EEC) No 355/79 , and that made mandatory by the Member States under Articles 3 (2), 13 (2 ) and 23 (2) or by the Commission under Article 30 (3 ) of that Regulation :  shall be grouped together on one label affixed to the container or, in the absence of a label, on the container itself,  shall be in lettering which is clear, legible, indelible and sufficiently large to show up clearly against the background on which it is printed and such as to be clearly distinguishable from all other writing and designs on the label .  'denominazione di origine controllata' and 'denominazione di origine controllata e garantita',  marque nationale',  'Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã µÃ »Ã µÃ ³Ã Ã ¿Ã ¼Ã ­Ã ½Ã · ', 'Ã ¿Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ¬Ã ½Ã Ã Ã ­Ã Ã ±Ã  ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã ', However : referred to in Article 16 (2 ) of Regulation (EEC) No 338/79 , shall appear on the label in lettering not larger than that indicating the specified region.  the mandatory information relating to the importer, or to the Member State or third country of origin of the product, or to the nominal volume of the product, may be given on ah additional label placed in the same field of vision as the other mandatory information,  the mandatory information relating to the consignor or importer of containers with a nominal volume exceeding 60 litres may be placed directly on the container if the other mandatory information appears on a separate label . The traditionally used specific terms 'appellation d'ori ­ gine contrÃ ´lÃ ©e', 'appellation contrÃ ´lÃ ©e', 'vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure ', 'denomazione di origine controlla ­ ta\ 'denominazione di origine controllata e garantita', '6vonaoia ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã ; Ã ­Ã »Ã µÃ ³Ã Ã ¿Ã ¼Ã ­Ã ½Ã ·' and 'Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± ÃÃ Ã ¿Ã µÃ »Ã µÃ Ã Ã µÃ Ã  Ã ¬Ã ½Ã Ã Ã ­Ã Ã ±Ã *; ÃÃ ¿Ã ¹Ã Ã Ã ·Ã Ã ¿Ã ;' shall appear on the label directly below the name of the specified region . However , when the label of a French quality wine psr bearing the term 'appellation contrÃ ´lÃ ©e' shows the name of a vineyard , a vine variety or brand name, the name of the specified region shall be repeated between and in lettering of the same type, the same size , and the same colouring as the words 'appellation' and 'contrÃ ´lÃ ©e'. 2 . The optional information on the label mentioned in Articles 2 ( 2) and (3 ), 12 (2), 22 (2), 27 (2), 28 (2) and 29 (2 ) of Regulation (EEC) No 355/79 may:  appear on the same label as the mandatory information or on one or more additional labels,  be printed directly on the container itself. On the label, the traditional terms referred to in the first subparagraph shall appear in full without abbreviations. In all other cases the following abbreviations may be used :  'Q.b.A. ', 'Q.b.Am.Pr.',  'A.O.C. ' and 'V.D.Q.S. ',  'D.O.C. ' and 'D.O.C.G. ',  'M.N. ',  'O.Ã .E. ' and 'O.Ã .A.Ã .' However , the optional information referred to in Article 2 ( 3 ) ( i ) of the said Regulation , namely , the terms 'Landwein', 'vin de pays', 'vino tipico ', 'Ã Ã ½Ã ¿Ã ¼Ã ±Ã Ã ¯Ã ± Ã ºÃ ±Ã Ã ¬ 7tapa8oori ', ' Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã Ã ¿ÃÃ ¹Ã ºÃ Ã ;', or , where appro ­ priate , the corresponding terms referred to therein shall be grouped together with the mandatory information referred to in the first indent of the first subparagraph of paragraph 1 . By way of derogation from the first subparagraph of Article 1 ( 1 ), the term 'marque nationale' may appear on an additional label . Article 2 1 . The terms 'quality wine produced in a specified region' or 'quality wine psr' or an equivalent term in 2 . The terms 'Kabinett', 'Spatlese', 'Auslese', 'Beerenauslese' and 'Trockenbeerenauslese' shall appear in lettering of the same type and size as the name of the 16 . 4 . 81No L 106/6 Official Journal of the European Communities specified region or, where appropriate, of the geographical unit smaller than the specified region.  est ! est !! est !!! ,  'cacc'e mmitte',  'amarone',  vergine',  'scelto', 3 . The terms referred to in Article 12 (2 ) ( i) of Regulation (EEC) No 355/79 which may supplement those set out in paragraph 1 shall be as follows : ( a) for German quality wines psr:  'Auslese',  'vino nobile',  'Barbacarlo',  'Buttafuoco',  'Sangue di Giuda'.  Eiswein',  'Weissherbst',  'Schillerwein',  'Liebfrauenmilch',  'Liebfraumilch'; The term 'Auslese' shall be reserved for quality wines psr entided to the description 'Kalterer See'; ( d) for Luxembourg quality wines psr:( b) for French quality wines psr:  'vin classÃ ©',  premier cru',  'grand premier cru'.  'Grand',  'Premier(e)',  'Cru',  'l er cru',  'Grand cru ',  'Grand vin',  'Vin fin',  'Ordinaire',  'Grand ordinaire',  'SupÃ ©rieur(e)', The terms referred to under ( a), ( b), ( c) and (d) above shall appear in lettering of the same size or smaller than that used for indicating the specified region. Furthermore until 31 August 1981 at the latest the following terms may be used :' ( a) for French quality wines psr, the term 'nature' for wines entitled to the description 'Limoux'; ( b) for Italian quality wines psr:  'Cru classÃ ©',  '1 er cru classÃ ©',  '2e cru classÃ ©',  'Grand cru classÃ ©',  '1 er grand cru classÃ ©',  'Cru bourgeois',  'Villages',  'Clos',  'Camp',  'Edelzwicker',  'Schillerwein',  the term 'naturale' for quality wines psr entitled to the descriptions 'Moscato di Pantelleria', 'Moscato d'Asti ' and 'Moscato di Noto',  the term 'dolce naturale' for quality wines psr entitled to the following descriptions: 'Cinque Terre SciacchetrÃ ', 'Giro di Cagliari', 'Malvasia di Bosa', 'Malvasia di Cagliari', 'Malvasia delle Lipari', 'Monica di Cagliari', 'Moscato di Noto', 'Moscato di Trani', 'Nasco di Cagliari', 'Primitivo di Manduria',  'RÃ ©servÃ ©',  'Passetoutgrain',  'Vin noblÃ ©',  'Petit',  'Haut';  the term 'naturalmente dolce' for quality wines psr entitled to the description 'Moscato di Pantelleria', (a) for Greek quality wines psr : ( c) for Italian quality wines psr:  ' riserva',  'riserva speciale',  'superiore',  'classico',  the term 'Ã ¿Ã ¯Ã ½Ã ¿Ã  Ã Ã Ã Ã ¹Ã ºÃ Ã  Ã ³Ã »Ã Ã ºÃ Ã ' for quality wines psr entitled to the description 'Ã £Ã ¬Ã ¼Ã ¿Ã ', 'Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã Ã ½', 'Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã ¯Ã ¿Ã Ã Ã ±- , Ã Ã Ã Ã ½', 'Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã µÃ Ã ±Ã »Ã »Ã ·Ã ½Ã ¯Ã ±Ã ', 'Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¡Ã Ã ´Ã ¿Ã ', 'Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿Ã  Ã Ã ®Ã ¼Ã ½Ã ¿Ã ', 'Ã £Ã ·Ã Ã µÃ ¯Ã ± ', ' Ã £Ã ±Ã ½Ã Ã ¿ ­ Ã Ã ¯Ã ½Ã ·', Ã Ã ±Ã Ã ½Ã ­Ã '.  'recioto',  'sciacchetrÃ ¡', 16.4 . 81 Official Journal of the European Communities No L 106/7 Stocks of quality wines psr thus designated in existence on 31 August 1981 may therefore be held for sale, put into circulation or exported until exhausted.' stocks are exhausted on condition that it can be shown in particular by the registers referred to in Title II of Regulation (EEC) No 1153 /75 , that the product in question was put up in those containers before the expiry of the abovementioned transitional periods. 4 . For the purposes of Article 28 (2) ( c) of Regulation (EEC) No 355 /79 only those terms listed in Annex I hereto shall be recognized as concerning superior quality. Article 4 1 . To the indication of the name or business name of the bottler as referred to in Articles 2 ( 1 ) ( c), 12 ( 1 ) ( d), 22 ( 1 ) ( d), 27 ( 1 ) ( c) and 28 ( 1 ) ( c) of Regulation (EEC) No 355/79 there shall be added one of the following expressions : On the labels of wines imported into the Community no expression concerning superior quality as referred to in the first subparagraph may be translated into German by any of the following terms : 'Qualitatswein mit Pradikat', 'Kabinett', 'Spatlese', 'Auslese', 'Beeren ­ auslese' , 'Trockenbeerenauslese' .  'bottler' or 'bottled by' or, in the case of containers other than bottles, 'bulk-filler' or 'bulk-filled by', Article 3  where wine is bottled under contract, 'bottled for . . or, in the case of containers other than bottles, ' bulk-filled for . . .'. 1 . The nominal volume referred to in Article 2 ( 1 ) ( b), 12.(1 ) ( c), 22 ( 1 ) ( c), 27 ( 1 ) ( b), 28 ( 1 ) ( b) and 29 ( 1 ) ( c) of Regulation (EEC) No 355/79 shall be stated on the label in hectolitres , litres, centilitres or millilitres and expressed in figures accompanied by the unit of measurement used or the symbol of that unit. However, the use of one of the terms referred to in the foregoing subparagraph shall not be required when use is made of one of the terms referred to in Article 17 ( 1 ). The name or business name:The information on the label as to the nominal volume of the product shall be shown in figures at least 6 mm high if the nominal volume is greater then 100 cl, 4 mm high if it is equal to or less than 100 cl but greater than 20 cl and 3 mm high if it is equal to or less than 20 cl .  of the consignor or the importer, appearing pursuant to the said Articles 2 ( 1 ) ( c), 12 ( 1 ) ( d), 22 ( 1 ) ( d), 27 ( 1 ) ( c) or 28 ( 1 ) ( c) of Regulation (EEC) No 355/79,  of the natural or legal persons or group of persons who have been involved in the distribution of the product in question , appearing pursuant to Article 2 (2 ) ( c), 12 (2) ( d), 27 (2) ( c) or 28 (2 ) ( h) of the said Regulation, 2 . Pursuant to the second subparagraph of Article 3 ( 1 ) and the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 355 /79 the nominal volume in the description of a wine or grape must intended for export may be expressed in the appropriate units of measurement of the imperial system set out in Annex I to Directive 75/106/EEC, if required by the provisions of the non-member country concerned . shall state the occupation of such persons by the use of terms such as 'wine grower', 'harvested by', 'wine merchant', 'distributed by', ' importer', ' imported by', or other similar terms . 3 . Pursuant to the first indent of Article 47 (2) of Regulation (EEC) No 355/79 wines and grape must put up in containers which may not be used after the expiry of the transitional periods referred to in Article 5 of Directive 75/106/EEC and in other applicable Community provisions may be kept with a view to sale and put into free circulation in those containers until If the product is bottled or packed in the Member State in which it is offered to the consumer, the terms No L 106/8 Official Journal of the European Communities ! » ¢ 4 . 81 referring to the bottler or packer specified in the first subparagraph shall be stated in an official Community language or languages readily understood by purchasers in that Member State . of such persons who have been involved in the distribution of the product concerned unless such person or group of persons has given written consent thereto . However, where the provisions of a Member State make it compulsory to state the name or business name of the actual bottler, the above subparagraph shall not apply . 2 . The use of the name or business name of one of the persons or group of persons referred to in paragraph 1 may include the proper name of the firm of such persons or an expression describing the wine-growing or wine-making activities of that firm. 3 . The name or business name of the bottler or consignor or of a natural or legal person or group of such persons, as they appear on the label , may include the following terms : Where the wine is bottled under contract the name or business name of the bottler and the bottling contractor shall be indicated by the use of the terms 'bottled for ... by . . .' or 'bulk-filled for ... by . . .'. The name or business name of the bottling contractor may be indicated by means of a code.  'Weingut', 'Weingutsbesitzer',  'viticulteur', 'propriÃ ©taire rÃ ©coltant',  'viticoltore', ' fattoria', ' tenuta', 'podere', 'cascina', ' azienda agricola', 'contadino', 'vigneti ',  estate',  'Ã ±Ã ¼ÃÃ µÃ »Ã ¿Ã Ã Ã ³Ã Ã -Ã ¿Ã ¹Ã ½Ã ¿ÃÃ ¿Ã ¹Ã Ã ', 'ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®-Ã ­Ã ¼Ã Ã ¹Ã ¬Ã »Ã Ã Ã ·', 6 . In the case of imported wine described without reference to a geographical area in accordance with Article 27 of Regulation (EEC) No 355/79 or in the case of table wine, the local administrative area or part thereof in which is situated the head office of the bottler or where appropriate, the consignor or any natural or legal person or group of persons who have been involved in the distribution of the imported wine or the table wine, shall appear on the label in lettering not larger than half the size of that used for the name of the non-member country of origin or the term 'table wine', as appropriate. or other similar terms referring to an agricultural holding, provided that the product concerned was made exclusively from grapes harvested in vineyards belonging to the holding or person described by one of these terms and that the wine-making was carried out at such holding. These terms may be used in the plural in the business name of a group of vineyard holdings or of a group of persons as aforesaid. The provisions of the previous subparagraph shall not affect the addition of concentrated grape must designed to increase the natural alcoholic strength of the product concerned. In the case of a quality wine psr described where appropriate in accordance with Article 12 (2) ( 1 ) or of an imported wine described in accordance with Article 28 ( 1 ) (a) or, where appropriate, Article 28 (2) ( b) of Regulation (EEC) No 355/79, the local administrative area or part thereof in which is situated the head office of the bottler or, where appropriate, the consignor or any natural or legal person or group of persons who have been invol ­ ved in the distribution of the quality wine psr or the imported wine, shall appear on the label in lettering which is not larger than half the size of that used for the specified region or the geographical unit. 4 . When wine is bottled under contract, any person or group of persons carrying out the bottling on behalf of a third party shall be regarded as a person or group of persons who has been involved in distribution within the meaning of Articles 2 (2) (c), 12 (2) (d), 27 (2) ( c) and 28 (2) (h) of Regulation (EEC) No 355/79 . The first and second subparagraphs shall not apply when the local administrative area or part thereof is shown in the form of a code pursuant to the first subparagraph of Article 3 ( 5 ) and Articles 13 (4) and 30 (6) of Regulation (EEC) No 355/79. 5 . The consignor or bottler shall not mention the name or business name of a natural or legal person or a group 16 . 4 . 81 Official Journal of the European Communities No L 106/ 9 Article 5 names, whether registered or not, provided that they comply with provisions of the Community or of the Member State(s) on whose geographical territory the product is marketed . 1 . When describing a vineyard in which wine concerned was obtained in accordance with Articles 2 (3 ) ( g) and 12 (2 ) (m) of Regulation (EEC) No 355/79, the terms :  'chateau', ' domaine', Article 7  'Schloss', 'Domane', 'Burg',  'hall ', ' abbey', 'manor',  'abbazia', ' castello', The citations referred to in Articles 2 (2 ) ( d), 12 (2) ( e), 27 (2 ) (g) and 28 (2 ) (q) of Regulation (EEC) No 355 /79 shall be those which specify that the persons or groups of persons concerned are purveyors to an important dignitary or high authority in accordance with the provisions and the traditional and customary practices in the Member State or the third country of destination.  'ÃÃ Ã Ã ³Ã ¿Ã  , ' Ã ¼Ã ¿Ã ½Ã ±Ã Ã Ã ®Ã Ã ¹', ' Ã ºÃ ¬Ã Ã Ã Ã ¿' may be used only if the wine concerned was made exclusively from grapes harvested from wines belonging to that vineyard and the wine-making process was carried out there. Article 8 2 . Producer Member States may: 1 . The actual alcoholic strength referred to in Articles 2 ( 2 ) ( f), 12 (2) ( g), 22 ( 1 ) ( b), 27 (2) ( d), 28 (2 ) ( £) and 29 ( 1 ) ( b) of Regulation (EEC) No 355/79 shall be shown either:  by the appropriate figure followed by the symbol '% vol.', or '  by use of the term ' actual alcoholic strength' or ' actual alcohol' followed by the appropriate figure and the symbol '% vol.'. ( a) lay down additional criteria for the use of the terms mentioned in paragraph 1 in respect of wines made from grapes harvested on their territory; ( b) limit the use of one or more of those terms to certain categories of wine obtained on their territory ; ( c) reserve the use of other similar terms for wines made entirely from grapes harvested from vines belonging to a wine-growing holding or a group of wine-growing holdings thus described , provided that the making process was carried out in that vineyard or by that group ; ( d) authorize for wine obtained on their territory the use of one or more of these terms as part of the information in their official language relating to the bottler, or to a natural or legal person, or a group of such persons referred to in the second indent of Article 4(1 ). 2 . The total alcoholic strength referred to in the above provisions shall be shown either:  by adding to the figure representing the actual alcoholic strength the figure representing the potential alcoholic strength preceded by the symbol and followed by the symbol '% vol .' or 3 . The name of the vineyard or group of vineyards referred to in Article 28 (2 ) ( 1) of Regulation (EEC) No 355/79 shall appear in terms similar to those set out in paragraph 1 .  by adding to the figure representing actual alcoholic strength under paragraph 1 the term 'total alcoholic strength' followed by the appropriate figure and the symbol '% vol.'. Article 6 3 . Member States may allow the terms referred to in the second indent of paragraph 1 and the second indent of paragraph 2 in their official language(s) to be given in an abbreviated form or replaced by terms the use of which is traditional and customary in their territory. Articles 2 (2) ( b), 12 (2 ) ( c), 27 (2) ( b) and 28 (2) ( g) of Regulation (EEC) No 355 /79 shall apply to all brand No L 106/ 10 Official Journal of the European Communities 16 . 4 . 81 4 . The density referred to in Articles 22 ( 1 ) ( b ) and 29 ( 1 ) ( b) of Regulation (EEC) No 355/79 shall be indicated by the word 'density' followed by the appropriate figure . Such recommendations may be indicated only in trade with the religious authorities concerned, except for the terms 'kosher wine', 'Passover kosher wine', 'Kosher wine for Passover' and their translations, which may appear without this restriction if the conditions of the preceding subparagraph are fulfilled. By way of derogation from the preceding subparagraph, producer Member States may provide, in respect of grape must put into circulation on their territory, that the density shall be expressed in Oechsle degrees. Article 10 1 . Each producer Member State shall forward to the Commission : 5 . The actual or total alcoholic strength shown on the label may not exceed the actual or total alcoholic strength as determined by analysis of the wine concerned. (a) with respect to the table wines described as 'Land ­ wein ' ' vin de pays ', vino tipico', 'dvo\iaoia Korea napd8oo7i ' or 'oivo&lt;; ToniKoq' in accordance with Article 2 (3) (i) of Regulation (EEC) No 355/79 : 6 . The density shown on the label may not exceed the density as determined by analysis of the product concerned . - within one year from the date of entry into force of this Regulation a list of the names of the geographical units smaller than the Member State referred to in Article 4 ( 1 ) of the said Regulation which may be used and the rules governing the use of the said designations and names, Article 9 1 . The recommendations to the consumer as to the use of the wine within the meaning of Articles 2 (2) (g), 12 ( 2 ) ( h ), 27 (2) ( e) and 28 (2 ) ( i ) of Regulation (EEC) No 355/79 shall comprise those relating to:  the amendments subsequently made to the list and rules referred to in the preceding indent ;  the dishes with which the wine concerned may be served,  the manner of serving the wine for consumption,  the handling of a wine which has a certain amount of crusts,  the acceptability of the wine for religious purposes, ( b) in respect to quality wines psr :  within one year from the date of entry into force of this Regulation a list of the names of the geographical units smaller than the specified regions referred to in Article 14 ( 1 ) of Regulation (EEC) No 355/79 and the provisions governing each name,  the amendments subsequently made to the list and rules referred to in the preceding indent.  the storage of wine . 2 . Recommendations concerning the acceptability of a wine for religious purposes may be indicated only if the wine, whether imported or not,  may be offered or delivered for direct human consumption in accordance with the provisions of Regulation (EEC) No 355/79 and Where the name of a geographical unit referred to in Article 14 ( 1 ) of Regulation (EEC) No 355/79 accompanies the name of a commune or similar local administrative area or part thereof in the description of the same wine , the Member State concerned shall communicate the name of the geographical units which may be combined with the name of each commune or part of a commune.  has been produced in accordance with the special rules laid down by the religious authorities concerned, and those authorities have given that written approval as to such indication. The Commission shall publish in the Official Journal of the European Communities the names of the 16 . 4 . 81 Official Journal of the European Communities No L 106/ 11 geographical units which are communicated to it under the first subparagraph. Hungary, if described by the term 'minosegi bor' and not described by another term denoting superior quality as listed in Annex I, point 4 , 2 . The list of imported wines described by reference to a geographical area referred to in Article 28 ( 1 ) of Regulation (EEC) No 355/79 is set out in Annex II hereto . to bear a geographical ascription contained in Annex II, even if only 85 % of the wine concerned is obtained from grapes harvested in the named production area ; The names on that list shall be shown in such a way that they are clearly distinguishable from other information on the label of the imported wine concerned, particularly with regard to the geographical names referred to in Article 28 (2 ) ( b) of Regulation (EEC) No 355/79 . ( b) the United States of America to be described by reference to :  the names of two or three counties, all situated in the same State, or  the names of two or three immediately neighbouring States, Article 1 1 provided that such wine is produced wholly in those counties or States. 1 . The list of the synonyms of names of the vine varieties which may be used to describe table wines and quality wines psr in accordance with Articles 5 ( 1 ) ( b) and 15 ( 1 ) ( b) of Regulation (EEC) No 355/79 is set out in Annex III hereto. ( c) the United States of America on or after 1 January 1983 to be described by reference to the name of the relevant State, supplemented if appropriate by the name of the county or viticultural area as referred to below, even if: 2 . The list of names of vine varieties and of synonyms which may be used to describe an imported wine in accordance with Article 32 ( 1 ) ( a) of Regulation (EEC) No 355/79 is set out in Annex IV hereto.  only 75 % of the wine concerned is obtained from grapes harvested in a State as listed in point VIII of Annex II, or in a single county whose name it bears, or  only 85 % of the wine concerned is obtained from grapes harvested in the 'viticultural area' as laid down by United States regulations, 3 . Producer Member States may provide that the name of a variety comprising the name of a specified region or geographical unit as referred to in Articles 4 ( 1 ), 14 ( 1 ) or 31 ( 1 ) of Regulation (EEC) No 355/79 must be shown on the label in letters which are not more than half the size of the letters indicating the specified region or geographical unit. provided the wine is obtained wholly in the State or States on whose territory this viticultural area is situated . Article 12 2 . By way of derogation from Article 32 ( 1 ) ( b) of Regulation (EEC) No 355/79 it shall be permitted for wines imported from:1 . By way of derogation from Article 31 ( 1 ) ( a) ofRegulation (EEC) No 355/79 it shall be lawful for wines imported from: ( a) Austria , the United States of America and New Zealand to be described by the names of two vine varieties, provided these wines are obtained entirely from the varieties indicated. In such case the percentage of each of the varieties contained in the wine may be specified if such information ' is ( a)  South Africa,  Australia,  Israel , No L 106/12 Official Journal of the European Communities 16 . 4.81 provided for in the national provisions of the concerned is obtained from grapes harvested in the country concerned in respect of its domestic market; year indicated. Article 13(b)  South Africa,  Australia,  Israel ,  New Zealand, 1 . Pursuant to Article 2 (2) (h) of Regulation (EEC) No 355/79 : ( a) the description of white German table wines which bear the geographical ascription 'Rhein' may be supplemented by the term 'hock' provided that these wines come from the vine varieties Riesling and Sylvaner or of the issue of these vine varieties ; ( b) the description of a French table wine may be supplemented:  Hungary, if described by the term 'minosegi bor' and not described by another term denoting superior quality as listed in Annex I , point 4 , ( i) by the following terms :  'vin nouveau',to bear the name of a vine variety listed in Annex IV, even if only 85 % of the wine concerned is obtained from grapes of the named variety provided that this variety determines the character of the wine concerned ;  'fruitÃ ©'; ( ii) with respect to red wine, by the following terms :  'vin tuilÃ ©',  'pelure d'oignon',  'vin de cafÃ ©'; ( iii)with respect to rose wine , by the following terms : ( c) the United States of America on or after 1 January 1983 to bear the name of a variety listed in Annex IV, even if only 75 % of the wine concerned is obtained from grapes of the named variety provided that this variety determines the character of the wine concerned .  'vin gris ',  'gris de gris'; ( iv)with respect to white wine, by the following terms :  'ambrÃ ©',  'dorÃ ©',  'blanc de blancs';3 . By way of derogation from Article 33 ( 1 ) ( a) of Regulation (EEC) No 355/79 it shall be lawful for wines imported from : ( c) the description of an Italian table wine may be supplemented : ( i) by the following terms :  'vino novello',  'vino fiore',  'vino giovane'; ( a)  South Africa,  Australia,  Israel, ( ii ) with respect to red wine, by the following terms:  'rubino',  'cerasuolo',  'granato ;  Hungary, if described by the term 'minosegi bor' and not described by another term denoting superior quality as listed in Annex I , point 4 , ( iii)with respect to rose wine, by the following terms:  'chiaretto',  rosa ; ( iv)with respect to white wine, by the following terms: to bear an indication of the harvest year, even if only 85 % of the wine concerned is obtained from grapes harvested in the year indicated ;  'giallo',  'dorato',  'verdolino',  'platino',( b) the United States of America to bear an indication of the harvest year, even if only 95 % of the wine  'ambrato', 16 . 4 . 81 Official Journal of the European Communities No L 106/13  'paglierino',  'bianco da uve bianche'; Mittelrhein , Nahe, Rheingau, Rheinhessen or Rheinpfalz and produced from the Riesling or Sylvaner varieties or from their issue ; (d) the description of a Greek table wine may be supplemented : (i) with respect to red wine by the following terms : ( b) for French wines :  'vin jaune',  'vin de paille',  'Ã Ã ¿Ã Ã ¼ÃÃ ¯Ã ½Ã ¹', ' rubis ',  'Ã ºÃ µÃ Ã ±Ã ¼Ã Ã Ã Ã ¿Ã Ã ', 'tuilÃ © ';  'pelure d'oignon',  'vin primeur',  'vin tuilÃ ©', (ii) with respect to rose wine by the following term :  Ã ºÃ ¿Ã ºÃ ºÃ ¹Ã ½Ã ­Ã »Ã ¹', ' rose ;  'vin gris , (in) with respect to white wine by the following terms :  'blanc de blancs',  vin nouveau ,  'Ã »Ã µÃ Ã ºÃ Ã  Ã ±ÃÃ  Ã »Ã µÃ Ã ºÃ ¬Ã  Ã Ã Ã ±Ã Ã Ã »Ã ¬Ã ', ' blanc de blancs ',  'sur lie',  'Ã Ã Ã Ã Ã ¿Ã ºÃ ¯Ã Ã Ã ¹Ã ½Ã ¿Ã ', ' dorÃ © ,  'Ã ¬Ã Ã Ã Ã Ã Ã Ã ¿Ã Ã ', ' pÃ ¢le ',  'Ã ºÃ µÃ Ã Ã ¹Ã ¼ÃÃ ±Ã Ã ­Ã ½Ã ¹Ã ¿Ã ', ' ambrÃ ©'.  'fruitÃ ©',  'clairet', 'clairette',  'roussette',  'vendange tardive',  'claret',2 . Pursuant to Article 2 (3 ) (d) of Regulation (EEC) No 355/79 the following terms may be used to describe table wines originating in :  'vin de cafÃ ©',  'sÃ ©lection de grains nobles'. ( a) Germany, only the term 'Rotling'; ( b) France, only the terms:  vin primeur ,  'sur lie', The term 'vendange tardive' may only be used in the French language. The term 'claret' shall be restricted to red quality wines psr entitled to the name 'Bordeaux'.  'vendange tardive'. The term 'vendange tardive' may only be used in the French language; ( c) Italy, only the terms :  'vino passito',  'vino santo', The term 'sÃ ©lection de grains nobles' shall be restricted to quality wines psr entitled to one of the following names : 'Alsace', 'Sauternes', 'Barsac', 'Cadillac', 'CÃ ©rons', 'Loupiace', 'Sainte-Croix- du-Mont', 'Monbazillac', 'Bonnezeaux', 'Quarts de Chaume', 'Coteaux du Layon', 'Coteaux de l'Aubance', 'Graves supÃ ©rieures', 'JuranÃ §on'. This term may be used only in the French language;  'lacrima Christi ',  'lacrima',  Tossissimo ,  'kretzer'. ( c) for Italian wines :  'passito',3 . Subject to paragraph 6 the only terms which may be used to describe quality wines psr pursuant to Article 12 (2) ( k) of Regulation (EEC) No 355/79 shall be :  'lacrima',  'lacrima Christi',  'sforzato', ' sfurzat',  'cannellino',  'vino santo',  'kretzer', ( a) for German wines :  'Rotling', - 'Ehrentrudis',  'Affentaler',  'Badisch Rotgold',  'Hock'.  'rubino',  'granato', ~  'cerasuolo',  'chiaretto',  'aranciato', The term 'hock' may be used only for the description of a white wine bearing the name of one of the specified regions Ahr, Hessische Bergstrasse,  'giallo', No L 106/14 16 . 4.81Official Journal of the European Communities  'paglierino', The Cemmission shall publish this information in the Official Journal of the European Communities.  'dorato',  'verdolino',  'ambrato'. 3 . An award granted :  by an official body or by a body officially recognized of a third country,  by an international body recognized by the Community, 4 . On the label, the terms referred to in paragraphs 1 , 2 and 3 shall be given in lettering not larger than that indicating the production area or the specified region. The preceding subparagraph shall not apply to the terms 'hock' and ' claret'. shall only be mentioned on the label of a table wine, quality wine psr or imported wine if proof of the award can be provided either by an appropriate document drawn up for this purpose or by an endorsement on the certificate referred to in the first indent of Article 50 ( 1 ) (a) of Regulation (EEC) No 337/79 . 5 . The details referred to in Article 28 (2) (k) of Regulation (EEC) No 355/79 concerning the method of production, the type of product or a particular colour may only be used in connection with a wine listed in Annex II . 6 . Pursuant to Articles 2 (2 ) ( h), 12 (2) ( k) and 28 (2) (k) of Regulation (EEC) No 355/79 the following terms may be used as appropriate : Article 15 1 . The quality control number on the label of a quality wine psr or an imported wine shall be so shown as to avoid any risk of confusion with other numbers .  'demi-sec', 'halbtrocken', 'abboccato', 'medium dry', %1'eTipoc',  'moelleux', 'lieblich', 'amabile', 'medium', 'medium sweet', 'rmiY^UKOc', 2 . The number of the container on the label of a quality wine psr shall be accompanied by wording to the effect that it is a container number.  'doux', 'suls', 'dolce', 'sweet', 'Ã ³Ã »Ã Ã ºÃ Ã ', 'Ã ³Ã »Ã Ã ºÃ Ã '. The terms 'sec', 'trocken', ' secco', or 'asciutto', ' dry' and ' £r|p6&lt;;' may only be used if the wine concerned has a residual sugar content of: Article 16  4 g/1 maximum, or 1 . Apart from short statements such as 'established in . . . ', or 'wine growers, from father to son, since . . no information regarding the history of the wine concerned, of the bottler's firm or of "a firm belonging to a natural or legal person involved in the distribution, as referred to in Articles 2 (3 ) (h), 12 (2) ( t), 27 (2 ) ( f) and 28 (2 ) (p) of Regulation (EEC) No 355/79 may appear on the same part of the label as that on which the mandatory information appears. Such information shall be given :  9 g/1 maximum where the level of the total acidity in g/1 expressed as tartaric acid does not fall more than 2 g/1 below the residual sugar content. Article 14  either on a part of the label that is clearly separated from the part bearing the mandatory information,  or on one or more additional labels or on a pendant label . 1 . The awards referred to in Articles 2 (3 ) ( e), 12 (2) (p) and 28 (2 ) ( n) of Regulation (EEC) No 355/79 shall refer to a single batch of wine originating from one and the same container. 2 . Each Member State shall communicate to the Commission the names and addresses of the official bodies or bodies officially recognized for the purpose of granting awards . 2 . Information referred to in the Articles listed in paragraph 1 about the natural or technical winegrowing conditions concerning the origin of the wine thus 16 . 4 . 81 Official Journal of the European Communities No L 106/ 15 ( a) for German wines and for wines from the province of Bolzano: 'ErzeugerabfÃ ¼llung'; described may be used only to describe an Italian wine or quality wine psr and only in the Italian language using the following terms :  'vino di colle', ( b) for French wines : 'mis en bouteille Ã la propriÃ ©tÃ ©', 'mise d'origine', 'mis en bouteille par les producteurs rÃ ©unis' and, when the conditions of Article 5 hereof are statisfied, 'mis en bouteille au chÃ ¢teau' or 'mis en bouteille au domaine';  'vino di collina', provided that the Italian provisions governing their use are observed . However, these terms may be translated into German by 'HÃ ¼gelwein' for quality wines psr originating in the province of Bolzano. ( c) for Italian wines including wines from the province of Bolzano: 'imbottigliato dal viticoltore', ' imbottigliato all'origine', 'imbottigliato dalla cantina sociale', 'imbottigliato dai produttori riuniti '; 3 . Information referred to in the Articles listed in paragraph 1 about the ageing of the wine thereby described may be used to describe : (d) for Luxembourg wines : 'mis en bouteille par le viticulteur-rÃ ©coltant', 'mis en bouteille Ã la propriÃ ©tÃ ©', 'mise d'origine', 'mis en bouteille Ã la coopÃ ©rative' and, when the conditions of Article 5 hereof are satisfied, 'mis en bouteille au domaine', and 'mis en bouteille au chÃ ¢teau'; ( a) French quality wine psr only by means of the term 'vin vieux', and provided always that the French provisions regarding the use of that term are observed; ( e) for United Kingdom wines : 'bottled by the producer'; (f) for Greek wines : ( b) Italian quality wine psr only by means of the terms 'vecchio' or ' invecchiato', provided that the Italian provisions regarding their use are observed ; 'Ã µÃ ¼Ã Ã ¹Ã ¬Ã »Ã Ã Ã · Ã ¬ÃÃ  Ã Ã Ã ½ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ', 'Ã ­Ã ¼Ã Ã ¹Ã ¬Ã »Ã Ã Ã · Ã Ã Ã ·Ã ½ Ã ¬Ã ¼ÃÃ µÃ »Ã ¿Ã Ã Ã ³Ã ¹Ã ºÃ ® Ã ­Ã ºÃ ¼Ã µÃ Ã ¬Ã »Ã »Ã µÃ Ã Ã ·', 'Ã µÃ ¼Ã Ã ¹Ã ¬Ã »Ã Ã Ã · Ã Ã Ã Ã ½ Ã Ã ÃÃ ¿ ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã ®Ã ' and 'Ã ­Ã ¼Ã Ã ¹Ã ¬Ã »Ã Ã Ã · Ã ¬ÃÃ  Ã Ã ¼Ã ¬Ã ´Ã ± ÃÃ ±Ã Ã ±Ã ³Ã Ã ³Ã Ã ½'. ( c) Greek wines only by means of the terms 'Ka(5a' or ' cave' provided that the Greek provisions regarding their use are observed; The words 'estate bottled' may also be used to supplement the terms set out in the preceding subparagraph. ( d) imported wine originating in Morocco bearing one of the geographical ascriptions set out in Point XII of Annex II only by means of the term 'vin vieux', and provided always that the Moroccan provisions regarding the use of that term are observed . 2 . The terms referred to in Article 28 (2) (o) of Regulation (EEC) No 355/79 may be used when the third State in which the wine in question was obtained authorizes their use in its provisions relating to its internal market. ( e) imported wine originating in the United States of America only by an indication in the English language of the number of years of ageing which the wine thus described has undergone in casks or bottles . 3 . The terms referred to in Article 12 (2 ) (r) of Regulation (EEC) No 355/79 shall be : The terms referred to in the above subparagraph may not be translated . ( a) for French wines : 'mis en bouteille dans la region de production', 'mis en bouteille en . . . ', 'mis en bouteille dans la region de . . . ', followed by the name of the specified region concerned; ( b) for Italian wines : 'imbottigliato nella zona di produzione' or 'imbottigliato in ... ' followed by the name of the specified region concerned ;Article 17 1 . The terms referred to in Articles 2 (3 ) ( f) and 12 (2) ( q) of Regulation (EEC) No 355/79 shall be : ( c) for Luxembourg wines : 'mis en bouteille dans la rÃ ©gion de production'.  'for food use',  'til levnedsmidler',  'fÃ ¼r Lebensmittel', Pursuant to the first indent of the second subparagraph of Article 3 ( 1 ) and to the first indent of the second subparagraph of Article 13 ( 1 ) of Regulation (EEC) No 355/79 the description of a table wine or of a quality wine psr intended for export to the United States of America may not, from 1 January 1983 , indicate the harvest year unless at least 95 % of the product in question was produced from grapes harvested in the year indicated.(*) OJ No L 190, 26 . 8 . 1970 , p . 4 . 16 . 4 . 81No L 106/16 Official Journal of the European Communities  'pour contact alimentaire' or 'convient pour aliment',  'per alimenti',  'voor levensmiddelen', The terms set out in the preceding subparagraph may only be used when the wine is bottled in the specified region concerned or in an establishment situated in the immediate proximity thereof within the meaning of Article 2 ( 1 ) of the Commission Regulation (EEC) No 1698/70 of 25 August 1970 on certain derogations concerning the production of quality wines produced in specified regions (*). 4 . The terms set out in paragraph 1 and in the first subparagraph of paragraph 3 shall be mutually exclusive.  'Ã ºÃ ±Ã Ã ¬Ã »Ã »Ã ·Ã »Ã ¿ Ã ³Ã ¹Ã ¬ Ã µÃ ´Ã Ã ´Ã ¹Ã ¼Ã ±'. The above wording shall be printed in letters at least 30 mm high. Article 20 Article 18 The use of the bottle known as the 'flute d'Alsace' for wines made from grapes harvested on French territory shall be restricted to the following quality wines psr :  'Alsace' or 'vin d'Alsace', 1 . Pursuant to Article 45 (2) of Regulation (EEC) No 355 /79 Member States may authorize, to describe beverages from their own production or beverages which originate in other Member States or which have been imported, the use of the word 'wine': ( a) in conjunction with the name of a fruit falling within Chapter 8 of the Common Customs Tariff, provided that such beverage was obtained by an alcoholic fermentation of that fruit; or  'CrÃ ©py',  'Chateau-Grillet',  'Cotes de Provence', red and rosÃ ©,  'Cassis',  'Juranfon',  'RosÃ © de BÃ ©arn', ( b) in composite names such as :  'British wine' or  'Irish wine'.  'Tavel, rosÃ ©'. Article 1 9 2 . To avoid confusion between the terms referred to in paragraph 1 above and the words 'wine' and ' table wine', Member States shall ensure . that:  the word 'wine' is used only in a composite name and in no circumstances on its own, and  the composite names referred to in the first indent are shown on the label in lettering of the same type and the same colour and of such a height that they are clearly distinguishable from other information. Pursuant to Article 40 (4) ( a) of Regulation (EEC) No 355/79 where containers of a nominal volume of 10 hectolitres or more are used for the transport of wine and grape must, if such containers comply with Community provisions or the provisions of Member States concerning materials and objects intended to come into contact with foodstuffs, there shall appear on the containers in such a way as to be clearly visible and indelible:  either a specific statement in one or more of the official languages of the Community relating to their use for the transport of beverages ,  or one or, where appropriate, more than one of the following terms: Article 21 16 . 4 . 81 Official Journal of the European Communities No L 106/17 Article 22 Stocks of wines thus designated and in existence when the period specified in the first subparagraph expires may thereafter be held for sale, put into circulation or exported until exhausted. 1 . Wines and grape musts described and presented in accordance with the provisions of Regulations (EEC) No 355/79 , (EEC) No 1608/76 and this Regulation in force when they are put into circulation and whose description or presentation ceases to conform to the provisions of the said Regulations following an amendment thereto may be held for sale, put into circulation or exported until stocks are exhausted . 4 . Labels not meeting the requirements of Regulation (EEC) No 355/79 and of this Regulation may be used for table wines and quality wines psr for export to the United States of America or Canada provided that the information not permitted on labels under Community rules is required under the legislation of these countries of importation and that no confusion with quality wine psr or table wine will arise.Labels containing information which no longer conforms to Regulations (EEC) No 355/79 , (EEC) No 1608/76 and this Regulation following an amendment to the provisions thereof may be used for a period of one year from the date of entry into force of such amendment. 5 . Wine originating in the United States of America,the description and presentation of which conforms to the provisions in force in that country but which does not conform to Regulation (EEC) No 355/79 and to this Regulation, may be held for sale and put into circulation until stocks are exhausted, provided that it has been imported into the Community not later than 31 December 1982, that no risk of confusion as to the nature, origin or provenance or composition of the wine can arise, and that the wine is not designated a quality wine psr. By way of derogation from the second subparagraph, labels which instead of the name of the vine variety 'Pinot gris ' bear the §ynonym 'Tokay d'Alsace' may be used until 30 June 1984 . Article 23 2 . Wines and grape musts originating in Greece, described and presented in accordance with the Greek provisions in force before 1 January 1981 and whose description or presentation does not conform to the provisions of Regulation (EEC) No 355/79 and this Regulation may be held for sale, put into circulation or exported until stocks are exhausted . Pursuant to the second indent of Article 30 (3 ) of Regulation (EEC) No 355 /79, Articles 27 ( 1 ) and 28 ( 1 ) ( b), ( c) and (d) thereof shall not apply : Labels containing information conforming to the Greek provisions in force before 1 January 1981 but not conforming to the provisions of Regulation (EEC) No 355/79 , (EEC)' No 1608/76 and this Regulation may be used until 30 June 1982 . ( a) to quantities of wine of 15 litres or less :  presented as a consignment of commercial simples not intended for sale,  contained in the luggage of travellers,  sent in small consignments to private individuals if such quantities are clearly intended for their personal or family consumption; (b) to wine forming part of the belongings of individuals who are moving house; 3 . Producer Member States may, for one year from the date on which this Regulation enters into force, allow the names of geographical units smaller than a specified region or a region other than a specified region to be used to designate a quality wine psr or a table wine even if the conditions of Articles 4 and 14 of Regulation (EEC) No 355/79 are not met, provided such designation is in accordance with the national provisions applicable before 1 September 1976 . (c) to wine imported for trade fairs under the relevant customs arrangements, provided that the wine concerned is put up in containers of a maximum capacity of two litres ; No L 106/18 Official Journal of the European Communities 16 . 4 . 81 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. (d) to quantities of wine imported for experimental purposes of a scientific or technical nature up to one hectolitre per consignment ; ( e) to wine intended for diplomatic, consular or similar establishments and imported in accordance with the exemption granted to them; ( f) to wine forming part of the victualling supplies on board international means of transport; (g) to quantities of wine imported under arrangements applicable to persons living in frontier zones . Article 25 This Regulation shall enter into force on 1 May 1981 . Article 22 ( 1 ) and (3 ) shall apply with effect from 1 September 1981 . Article 22 (2) shall apply with effect from 1 January 1981 . Article 24 V 1 . Commission Regulation (EEC) No 1608/76 is hereby repealed. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 March 1981 . For the Commission Poul DALSAGER Member of the Commission No L 106/1916 . 4 . 81 Official Journal of the European Communities ANNEX I List of terms denoting superior quality referred to in Article 2 (4) of this Regulation that may be used for imported wines 1 . SOUTH AFRICA  Certified by the Wine and Spirit Board  Wine of origin certified by the Wine and Spirit Board  Wine of origin superior certified by the Wine and Spirit Board 2 . AUSTRIA  QualitÃ ¥tswein  Kabinett  QualitÃ ¤tswein besonderer Reife und Leseart  SpÃ ¥tlese or SpÃ ¤tlesewein  Auslese or Auslesewein  Beerenauslese or Beerenauslesewein  Ausbruch or Ausbruchwein  Trockenbeerenauslese  WeingÃ ¼tesiegel Osterreich  Eiswein 3 . SPAIN  Denominacion de Origen 4 . HUNGARY  minÃ sÃ ©gi bor  kÃ ¶lÃ ¶nleges minÃ sÃ ©gÃ ¼ bor  kÃ ©sÃ i szÃ ¼retelÃ ©sÃ ¼ bor  vÃ ¡logatott szÃ ¼retelÃ ©sÃ ¼ bor  toppedt szc51obol kÃ ©szÃ ¼lt bor  SzÃ ¥raz Szamorodni  Ã des Szamorodni  Aszubor  Aszu  Aszu 3 puttonyos  Aszu 4 puttonyos  Aszu 5 puttonyos  Aszu 6 puttonyos  Esszencia  Aszu Esszencia 5 . ISRAEL Yein Eichout, whether or not followed by the following terms :  yayin meeretz hacodesh (wine from the Holy Land)  yayin meeretz hatanach (wine from the land of the Bible) No L 106/20 Official Journal of the European Communities 16 . 4 . 81 6 . PORTUGAL  RegiÃ £o demarcada or DenominaÃ §Ã £o de origen  Garrafeira  Reserva 7. ROMANIA  vinuri de calitate superioara (= v.s .)  vinuri de calitate superioara cu denumire de origine (= v.s.o.)  vinuri de calitate superioara cu denumire de origine si trepte de calitate (= v.s.o .c.)  cules la maturitate deplinÃ £ (= c.m.d.)  cules la maturitate de Ã ®nnobilare (= c.m.i .)  cules la Ã ®nnobilarea boabelor (= c.i.b .)  vin din butoaie alese  vin din vinotecÃ £  comoara pivnitei 8 . SWITZERLAND  attestierter Winzerwy  SpÃ ¥tlese  Auslese  Beerliwein  VITI  Terravin 9 . TUNISIA  appellation d'origine controlÃ ©e  appellation d'origine contrÃ ´lÃ ©e, cuvÃ ©e exceptionnelle  vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure  vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure, qualitÃ © exceptionnelle  vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure, cuvÃ ©e exceptionnelle  vin supÃ ©rieur  vin supÃ ©rieur, qualitÃ © exceptionnelle  vin supÃ ©rieur, cuvÃ ©e exceptionnelle  vin supÃ ©rieur, cÃ ©page tardif ( for wine made from the Carignan vine varieties) 10 . YUGOSLAVIA  Kvalitetno vino  Kvalitetno vino sa geografskim poreklom  Vrunsko or Cuveno  Kontrolisana oznaka porekla  Kasna berba or Berba u punoj zrelosti or Pozna trgatev  Probirna berba or Izbor  Probirna berba bobica or Jagodno izbor  Berba suvih bobica or Suvarak or Suhi jagodni izbor  Originalnost zakonom zasticÃ ©na 16 . 4 . 81 Official Journal of the European Communities No L 106/21 11 . ARGENTINA  vino fino  vino riserva  vino riservado 12 . MOROCCO  vin Ã ¥ appellation d'origine  vin Ã ¥ appellation d'origine garantie  vin supÃ ©rieur 13 . ALGERIA  appellation d'origine garantie 14 . BULGARIA - Ã Ã °Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ (Katschestveno vino)  Ã Ã ¸Ã Ã ¾Ã ºÃ ¾Ã ºÃ °Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ C Ã ³Ã µÃ ¾Ã ³ÃÃ °Ã Ã Ã ºÃ ¸ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Visokokatschestveno vino s geografski proishod) - Ã Ã ¸Ã Ã ¾Ã ºÃ ¾Ã ºÃ °Ã Ã µÃ Ã Ã ²Ã µÃ ½Ã ¾ Ã ²Ã ¸Ã ½Ã ¾ C Ã ºÃ ¾Ã ½Ã ÃÃ ¾Ã »Ã ¸ÃÃ °Ã ½ Ã ¿ÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã ´ (Visokokatschestveno vino s kontroliran proishod) - Ã Ã µÃÃ ¸Ã Ã ±Ã ° Ã ¿ÃÃ ¸ Ã ¿Ã Ã »Ã ½Ã ° 3pa;iocT. (Beritba pri palna zrjalost) - Ã ±Ã µÃÃ ¸Ã Ã ±Ã ° Ha npe3pn;io Ã ³ÃÃ ¾Ã ·Ã »Ã µ (Beritba na presrjalo grozde) - EepnT6a Ha tforpMTM3MpaHC&gt; rpo3 /je (Beritba na botritisirano grozde) - Ã ±Ã µÃÃ ¸Ã Ã ±Ã ° Ha Ã Ã Ã °Ã Ã ¸Ã ´Ã ¸ÃÃ °Ã ½Ã ¾ Ã ³ÃÃ ¾Ã ·Ã »Ã µ (Beritba na stafidirano grozde) - IIo;i&lt;5op Ha Ã ¿ÃÃ µÃ ·ÃÃ µÃ »Ã ¸ , 6oTpMTM3iipaHH Ã ¸Ã »Ã ½ Ã Ã Ã °Ã Ã ¸Ã ´Ã ¸ÃÃ °Ã ½ Ã ·Ã ÃÃ ½Ã ° (Podbor na presreli , botritisirani ili stafidirani zarna) 15 . CHILE  reservado  gran vino No L 106/22 Official Journal of the European Communities 16 . 4.81 ANNEX II List referred to in Article 10 (2) of Imported wines described by reference to a geographical area I. SOUTH AFRICA Wines bearing one of the following names of the wine-growing region or sub-region of origin : 1 . Wine-growing region BreÃ «riviervallei (Brede River Valley) 2 . Wine growing region Overberg 3 . Wine-growing region Constantia 4. Wine-growing region Durbanville 5 . Wine-growing region Klein Karoo 6. Wine-growing region Olifantsrivier (Olifants River) 7 . Wine-growing region Paarl sub-region Franschhoek 8 . Wine-growing region Piqetberg (Pietberg) 9 . Wine-growing region Robertson : sub-regions :  Mc Gregor  Vinkrivier  Goree  Riverside  Eilandia 10. Wine-growing region Stellenbosch 11 . Wine-growing region Swartland sub-regions :  Riebeek Berg  Groene Kloof 12 . Wine-growing region Swellendam 13 . Wine-growing region Tulbagh 14 . Wine-growing region Worcester : sub-regions:  Goudini  Nuy  Slanghoek 15 . Wine-growing region Coastal Region sub-region : Cederberg II . ALGERIA Wines bearing one of the following geographical ascriptions:  Coteaux du Zaccar  Taougrite  ChÃ ¢teaux romains  Mazouna  El-Gaada  Lismara  Berkeches  Coteaux de Tlemcen 16 . 4 . 81 Official Journal of the European Communities No L 106/25  Monts du Tessala  Mansourah  MÃ ©dÃ ©a  Ain Fares  Ain-Bessem-Bouira  El-Borj  Dahra  Coteaux de Mascara  Ain-Merane III . ARGENTINA Wines bearing one of the following geographical ascriptions : - Mendoza  Catamarca  San Juan  Cordoba  Rio Negro  Jujuy  La Rioja/Argentinia  Salta  San Luis IV. AUSTRALIA Wines bearing the geographical ascription 'South-Eastern Australia' or one of the following names of the State, wine-growing region or sub-region of origin ; 1 . Queensland 1.1 . Wine-growing region Roma 1.2 . Wine-growing region Stanthorpe 2 . New South Wales 2.1 . Wine-growing region Hunter River Valley: ( a) sub-region Upper Hunter River Valley :  Wybong  Denman  Muswellbrook  Sandy Hollow (b) sub-region Lower Hunter River Valley:  Branxton  Fordwich  Broke  Pokolbin  Dalwood  Rothbury 2.2 . Wine-growing region Mudgee 2.3 . Wine-growing region Forbes 2.4 . Wine-growing region Orange 2.5 . Wine-growing region Sydney: sub-regions :  Rooty Hill  Wallacia  Cobbitty 2.6. Wine-growing region Riverina : sub-regions :  Griffith  Hanwood  Leeton  Coleambally  Yenda  Nericon  Bilbul  Lake Wyangan  Beelbangera  Tharbogang No L 106/24 Official Journal of the European Communities 16 . 4 . 81 2.7. Wine-growing region Namoi Valley 2.8 . Wine-growing region Corowa 3 . New South Wales and Victoria 3.1 . Wine-growing region Murray River Valley 3.2. Wine-growing region Sunraysia : sub-regions :  Mildura  Merbein  Buronga  Irymple  Dareton  Karadoc  Robinvale  Lindsay Point 3.3 . Wine-growing region Mid Murray: sub-regions:  Swan Hill  Lake Boga  Beyerford  Mystic Park  Barooga 4 . Victoria 4.1 . Wine-growing region North East Victoria : sub-regions:  Milawa  Glenrowan  Rutherglen  Ovens Valley 4.2 . Wine-growing region Goulburn Valley: sub-regions:  Mitchelton  Shepparton  Nagambie  Tabilk  Seymour  Graytown 4.3 . Wine-growing region Great Western 4.4. Wine-growing region Avoca 4.5 . Wine-growing region Drumborg 4.6. Wine-growing region Lilydale : sub-regions:  Yarra Glen  Yarra Yering 4.7. Geelong wine-growing region 4.8 . Bendingo wine-growing region 5 . South Australia 5.1 . Wine-growing region Adelaide: sub- regions:  Magill  Tea Tree Gully  Marion  Modbury  Hope Valley  Angle Vale 16 . 4 . 81 Official Journal of the European Communities No L 106/25 5.2 . Wine-growing region Southern Districts : sub-region:  Happy Valley  Morphett Vale  Reynella  McLaren Vale  McLaren Flat  Langhorne Creek  Currency Creek  Seaview  Willunga 5.3 . Wine-growing region Barossa : sub-regions:  Barossa Valley  Lyndoch  Rowland Flat  Morananga  Angaston  Eden Valley  Springton  Flaxmans Valley  Keyneton  Seppeltsfield  Gomersal  Tanunda  Nuriootpa  Greenock  High Eden 5.4 . Wine-growing region Clare Valley: sub- regions :  Clare  Waterwale  Auburn  Sevenhill  Leasingham 5.5 . Wine-growing region Padthaway 5.6 . Wine-growing region Keppoch 5.7. Wine-growing region Coonawarra 5.8 . Wine-growing region Riverland: sub-regions :  Renmark  Lyrup  Berri  Moorook  Barmera  Kingston  Loxton  Mortho  Waikerie .  Monash  Morgan  Qualco 5.9 . Wine-growing region Nildottie 6 . Western Australia . 6.1 . Wine-growing region Swan Valley: sub-regions:  Upper Swan  Herne Hill  Middle Swan  Midland Junction  Guildford 6.2 . Wine-growing region Mt. Barker No L 106/26 Official Journal of the European Communities 16. 4 . 81 6.3 . Wine-growing region Margaret River: sub-region Cowaramup 6.4 . Wine-growing region Frankland River 6.5 . Wine-growing region Wanneroo 6.6 . Wine-growing region Toodyay 6.7. Wine-growing region Moondah Brook 7. Tasmania 7.1 . Wine-growing region of Tamar Valley 8 . Northern Territory 8.1 . Alice Springs wine-growing region. V. AUSTRIA 1 . Wines described . by the name of the Bundesland of origin :  NiederÃ ¶sterreich, Burgenland, Steiermark, Wien 2 . Wines bearing the name of the wine-growing region and/or sub-region of origin ( J), whether or not in addition to the name referred to in 1 : 2.1 . Wine-growing region Burgenland: sub-regions : r  Rust-Neusiedlersee  Eisenberg 2.2 . Wine-growing region NiederÃ ¶sterreich (Donauland): sub-regions :  Gumpoldskirchen  VÃ ¶slau  Krems  Langenlois  Klosterneuburg  Wachau  Falkenstein  Retz 2.3 . Wine-growing region Steiermark: sub-regions:  SÃ ¼dsteiermark  Weststeiermark  KlÃ ¶ch-Oststeiermark 2.4 . Wine-growing region Wien . 3 . Information in respect of a type of wine produced solely from grapes harvested in Austria, placed in circulation at the latest on 3 1 December of the year following the year of harvest, which must be indicated on the label :  Heuriger' (*) The expressions 'wine-growing region' and ' sub-region of origin' correspond to the expressions 'Weinbauregion' and Weinbaugebiet' used in Austria. No L 106/2716 . 4 . 81 Official Journal of the European Communities VI. BULGARIA 1 . Wines bearing one of the following" geographical ascriptions referring to geographical units in the eastern zone:  Varna  Provadya r Bjala  Pomorie  Bourgas  Sungurlare  Choumen  Preslav  Novi Pazar  Targovichte  Razgrad  Tolbouhin  Cavarna 2 . Wines originating in the southern zone bearing one of the following names of the wine-growing region or sub-region of origin : 2.1 . Wine-growing region Momina dolina : sub-regions :  Petritch  Melnik  Sandanski  Bobochevo  Kjustendil 2.2 . Wine-growing region Trakjiska nizina : sub-regions :  Pazardjik  Stara Zagora  Plovdiv  Nova Zagora  Assenovgrad  Sliven  Haskovo  Jambol  Lubimetz  Strandja  Tchirpan 2.3 . Wine-growing region Rozova dolina : sub-regions :  Karlovo  Hissar  Kazanlak  Gavrilovo 3 . Wines bearing one of the following geographical ascriptions referring to geographical units in the northern zone :  Novo cello  Lovetch  Vidin  Trojan  Lom  Sevlievo  Mihajlovgrad  Kramolin  Vratza  Suhindol  Mizia  Pavlikeni  Pleven  Svichtov  Nikopol  Ljaskovetz  Levski  Silistra No L 106/28 16 . 4 . 81Official Journal of the European Communities VII . SPAIN Wines bearing one of the following geographical ascriptions :  Rioja  Jumilla  Tarragona  Huelva  Priorato  Mancha  Ribeiro  Manchuela  Valdeorras  Almansa  Alella  MÃ ©ntrida  Alicante  Valdepenas  Valencia  Ampurdan  Costa Brava  Utiel-Requena  Conca de BarberÃ ¡  Cheste  Grandesa Terra Alta  Carinena  Valle de Monterrey  Navarra  Yecla  PanadÃ ©s  'Montilla-Moriles' VIII . UNITED STATES A. Wines bearing one of the following names of a State and/or county of origin : 1 . Alaska 2 . Arizona 3 . Arkansas 3.1 . Counties :  Conway County  Franklin ,County  Logan County  Washington County 4 . California 4.1 . Counties:  Alameda County  Amador County  El Dorado County  Marin County  Mendocino County  Fresno County  Lake County  Madera County (')  San Mateo County  Santa Barbara County  Santa Clara County  Santa Cruz County  Sierra County  Solano County  Sonoma County  Ventura County  Yolo County  Monterey County  Napa County  Orange County  San Benito County  San Diego County  San Joaquin County  San Luis Obispo County 5 . Colorado 5.1 . Counties: Jefferson County C1) The name of this county shall be accompanied by the name of the State in which it is situated. 16 . 4 . 81 Official Journal of the European Communities No L 106/29 6 . Connecticut 6.1 . Counties:  Hartford County  Litchfield County  Windham County  New London County 7 . Florida 7.1 . Counties :  Escambia County  Hillsborough County 8 . Georgia 9. Idaho : 9.1 . Counties :  Canyon County  Gem County 10. Illinois 10.1 . Counties :  Cook County  Du Page County  Hancock County  Will County 11 . Indiana 11.1 . Counties:  Clark County  Marion County  Monroe County  Posey County  St. Joseph County  Switzerland County (*) 12. Iowa 12.1 . Counties :  Boone County  Clayton County  Dickinson County  Iowa County  Madison County 13 . Kentucky 13.1 . Counties : Bourbon County 14. Maryland 14.1 . Counties:  Baltimore County  Carroll County  Frederick County  Montgomery County  Washington County ( J) The name of this county shall be accompanied by the name of the State in which it is situated. No L 106/30 Official Journal of the European Communities 16. 4 . 81 15 . Massachusetts 15.1 . Counties :  Dukes County  Middlesex County  Plymouth County  Suffolk County 16 . Michigan 16.1 . Counties:  Allegan County  Berrien County  Grand Traverse County  Leelanau County  Monroe County  Van Buren County  Wayne County 17 . Minnesota 17.1 . Counties: Wright County 18 . Mississippi 18.1 . Counties:  Bolivar County  Oktibbeha County 19 . Missouri 19.1 . Counties:  Callaway County  Christian County  Crawford County  Gasconade County  Jackson County  Johnson County 20. New Hampshire 20.1 . Counties : Belknap County 21 . New Jersey 21.1 . Counties :  Atlantic County Phelps County Platte County St. Charles County Saline County Texas County  Burlington County  Hunterdon County 22 . New Mexico 22.1 . Counties:  Bernalillo County  Chaves County  Dona Ana County 23 . New York 23.1 . Counties :  Cayuga County Orange County ( x) Seneca County  Chataugua County (*) The name of this county shall be accompanied by the name of the State in which it is situated. 16 . 4 . 81 Official Journal of the European Communities No L 106/31  Dutchess County - Erie County Steuben County Suffolk County Ulster County Westchester County Yates County  Livingston County  Monroe County  Niagara County  Ontario County ( J) 24 . North Carolina -24.1 . Counties :  Buncombe County  Chowan County  Duplin County  Hoke County 25 . Ohio 25.1 . Counties:  Adams County (*)  Ashtabula County  Butler County  Clark County  Clermont County  Clinton County Lorain County Lucas County Mahoning County Miami County Morrow County Ottawa County ( J) Pickaway County Shelby County Warren County  Erie County  Franklin County  Hamilton County  Lake County 26 . Oklahoma 26.1 . Counties :  Atoka County  Kingfisher County 27. Oregon 27.1 . Counties :  Clackamas County  Douglas County  Hood River County Marion County Multnomah County Tillamook County Washington County Yamhill County  Jackson County  Lane County 28 . Pennsylvania 28.1 . Counties :  Adams County {*)  Allegheny County  Beaver County Columbia County Eric County Lancaster County Mifflin County Montgomery County Union County  Berks County  Bucks County  Centre County (*) The name of this county shall be accompanied by the name of the State in which it is situated. No L 106/32 Official Journal of the European Communities 16 . 4 . 81 29 . Rhode Island 29.1 . Counties:  Newport County  Providence County 30 . South Carolina 30.1 . Counties :  Chesterfield County  Florence County  Spartanburg County 31 . Texas 31.1 . Counties :  Comal County  Llano County  Lubbock County  Parker County  Val Verde County 32 . Vermont 33 . Virginia 33.1 . Counties :  Frederick County  Greensville County  Loudoun County  Nelson County  Orange County ( x)  Rappahannock County 34 . Washington 34.1 . Counties :  Beton County  Clallam County  Franklin County  King County  Klickitat County 35 . Wisconsin 35.1 . Counties : Masson County Pierce County Snohomish County Walla Walla County Yakima County  Dane County  Door County  La Crosse County  Ozaukee County  Sauk County  Vilas County ( 1) The name of this county shall be accompanied by the name of the State in which it is situated. 16 . 4 . 81 Official Journal of the European Communities No L 106/33 B. Wines bearing one of the following names of the State and/or viticultural area of origin : 1 . California 1.1 . Viticultural area:  Paso Robles  Pinnacles  Alexander Valley  Carmel Valley  Carneros  Pope Valley  Redwood Valley  Central Coast Counties  Clarksburg  Dry Creek (*)  Dry Creek Region (*) /  Russian River Valley  Sanel Valley  Santa Clara Valley  Santa Cruz Mountains  Santa Ynez  Santa Ynez Valley  Saratoga  Dry Creek Valley (*)  Edna Valley  Hopland  Lime Kiln Valley  Livermore Valley  Lodi  Shenandoah Valley  Sierra Foothills  Los Carneros  Solvang  Sonoma Valley  Temecula  Mt. Veeder  Mt. Veeder District  Napa Valley  Templeton  Napa-Sonoma-Mendocino  Yountsville  North Coast Counties 2 . Missouri 2.1 . Viticultural area : Augusta 3 . New York 3.1 . Viticultural area:  Finger Lakes  Hudson River Region  Lake Erie Islands 4 . Ohio 4.1 . Viticultural area: Isle of St. George 5 . Oregon 5.1 . Viticultura! area: Willamette Valley 6 . Washington 6.1 . Viticultural area: Yakima Valley IX. CHILE Wines bearing one of the following names of the wine-growing region or sub-region of origin : 1 . Atacama wine-growing region 2 . Coquimbo wine-growing region 3 . Aconcagua wine-growing region (*) The name of this viticultural area shall be accompanied by the name of the State in which it is situated. No L 106/34 Official Journal of the European Communities 16 . 4 . 81 4. Maipo wine-growing region : sub-regions :  Isla de Maipo  Santiago  Pirque  Bum  Santa Ana  Llano del Maipo 5 . Rapel wine-growing region: sub-regions :  Rancagua Santa Cruz  Rengo Cachapoal  Peumo  San Fernando Chimbarongo Nancagua Tinguiririca  Colchagua 6 . Maule wine-growing region: sub-regions : Linares  Curico  Lontue  Molina Cauquenes Chillan QuillÃ ³n  Sagrada Familia  Talca Parral Villa Alegre  San Clemente  San Javier 7 . Bio Bio wine-growing region : sub-regions :  Yumbel  Coelemu X. HUNGARY 1 . Wines bearing one of the following geographical ascriptions referring to geographical units in the Great Plain of Hungary:  Szeged  CsÃ ¡szÃ ¡rtÃ ¶ltÃ ©s  Dunavolgye  CeglÃ ©d  Ersekhalom  Baj a  Solt  KecskemÃ ©t  Kiskunhalas  JÃ ¡szberÃ ©ny  JÃ ¡noshalma  Hajos  Vaskut  Hosszuhegy  KiskÃ rÃ ¶s  SÃ ¡ndorfalva  Soltszentimre  Pirto  Puszta  Tiszaszentimre  JÃ ¡szszentandrÃ ¡s  FÃ ¼lÃ ¶pszÃ ¡llÃ ¡s  Kunbaja  HelvÃ ©cia  Monor  Debrecen  ForrÃ ¡skut  ErdÃ telek  HercegszÃ ¡ntÃ ³  Tajo 16 . 4 . 81 Official Journal of the European Communities No L 106/35 Pusztamonostor TerÃ ©zhalma Napkor Asotthalom CserkeszÃ ³lÃ ¶  Dabas  KunfehertÃ ³ BarabÃ ¥s  Morhalom  TiszafÃ ¶ldvÃ ¡r  TiszafÃ ¼red  TiszakÃ ¼rt  Tofalu Harta Kecel Kistelek 2 . Wines bearing one of the following geographical ascriptions referring to geographical units in the North of Transdanubia : AbrahÃ ¡mhegy Monoszlo Dias Szentantalfa FertÃ szentmiklÃ ³s GyÃ rzentivan RÃ ©vfÃ ¼lÃ ¶p Zanka Hegyesd GyÃ r  Badacsony  BalatonfÃ ¼red  BalatonmellÃ ©ki  SomlÃ ³  Sopron  Mor  SzÃ ©kesfehÃ ©rvÃ ¡r  PÃ ¡kozd  SukorÃ ³  Velence  SÃ ¼meg  Esztergom  Szombathely  Vaskeresztes  KÃ szeg  MosonszentpÃ ©ter  Akal  FertÃ tÃ ³  Csopak  Oreghegy  Tihany #  Balf  BÃ ¡rsonyos  CsÃ ¡kvÃ ¡r  CsÃ ³kakÃ ³  KisbarÃ ¡t Mesteri Szigliget Szentgyorgyhegy Szentjakabfa Jakabhaza MonostorapÃ ¡ti Pannonhalma Tapolca VarvÃ ¶lgy Ã budavÃ ¡r KomÃ ¡ron KÃ ¤vÃ ¡gÃ ³Ã ¶rs Magyarfalva Nemesgulacs Orhalom Tok 3 . Wines bearing one of the following geographical ascriptions referring to geographical units in the South of Transdanubia:  Tereziamajor  OrbÃ ¡nhegy  HegyszentmÃ ¡rton  Solt  Mecsek  PÃ ©cs  SzekszÃ ¥rd  VillÃ ¡ny  SiklÃ ³s  MohÃ ¥cs  Liptod  Bar  LÃ ¡nycsÃ ³k  Helesfa  TÃ ¼rje  Ozora -  MÃ ¡riagyÃ ¼d  KÃ rÃ ¶shegy  Balatonlelle  ZalaszentgrÃ ³t No L 106/36 Official Journal of the European Communities 16 . 4 . 81  TamÃ ¥si  Paks  BalatonboglÃ ¡r  NagyharsÃ ¡ny  MÃ ¡riafÃ ¼rdÃ   Terehegy  KÃ ©thely  CsÃ ¡szÃ ¡r  VÃ ¡rdomb  HarkÃ ¡ny  FÃ ¡cÃ ¡nkert  SzigetvÃ ¡r  Cserkut  Pincehely  KÃ ¶vagÃ ³szÃ ¶lÃ ¶s  Tolna 4 . Wines bearing one of the following geographical ascriptions referring to geographical units in the North of Hungary:  Eger  BÃ ¼kkalja  Egri BikavÃ ©r  Kompolt  DemjÃ ©n ¢  Markaz  Kerecsend  Debro  MaklÃ ¡r  Domoszlo  Novaj  RÃ ³zsaszentmÃ ¡rton  Ostoros  Jakabhegy  MÃ ¡traalja  EgerszÃ ³lat  VerpelÃ ©t  PilisvÃ ¶rÃ ¶svÃ ¡r  JÃ ¡nosmajor  GyÃ ¶ngyÃ ¶s  AbasÃ ¡r  NagyrÃ ©de  Farkasmaj  RÃ ³zsÃ ¡s  GyÃ ¶ngyÃ ¶spata  SzÃ ¼csi  GyÃ ¶ngyÃ ¶starjÃ ¡n  Visonta 5 . Wines bearing the following geographical ascription referring to a geographical unit in the Tokaii-Hegyalja region :  Tokaj or Tokaji IX . ISRAEL Wines bearing one of the following names of the wine-growing region or sub-region of origin : 1 . Wine-growing region Shomron : 1.1 . Sub-region  Sharon 2 . Wine-growing region Negev 2 . Wine-growing region Shimson (Samson): 3.1 . Sub-regions :  Dan  Adulam  Latroun 4 . Wine-growing region Galil (Galilee): 4.1 . Sub-regions:  Canaan  Nazareth  Tabor  Cana (Cafar Cana) 16 . 4 . 81 Official Journal of the European Communities No L 106/37 5 . Wine-growing region Harei Yehuda (Judean Hills): 5.1 . Sub-regions :  Jerusalem  Beth-el XII . MOROCCO Wines bearing one of the following geographical ascriptions  Berkane  Angad  Rharb  Chellah  Sais  Zemmour  Bern Sadden  ZaÃ «r  Zenatta  Sahel  Doukkala  Zerhoun  Guerrouane  Beni-M'Tir XIII . PORTUGAL Wines bearing one of the following names of a wine-growing region or sub-region of origin : 1 . Wine-growing region Deure: 1.1 . Sub-regions :  Lamego  Sabrosa  AlijÃ ³  Vila Real  Meda 2 . Wine-growing region Vinhes Verdes : 2.1 . Sub-regions : Basto  MonÃ §Ã £o  Lima  Braga Amarante Penafiel 3 . Wine-growing region Estremadura : 3.1 . Sub-regions :  Palmela 4 . Other regions :  DÃ ¢o  Bucelas Lafoes Pinhel Tarouca (Valo de Varosa)  Colares Reguengos ( or Reguengos de Monsaias) Vidigueira  AlcobaÃ §a  Bairrada  Torres (or Torres Vedras)  Cartaxe (Ribatejo)  Borba (Alentjo) Algarve XIV. ROMANIA 1 . Wines from the northern sub-Carpathian foothills bearing one of the following names in the wine-growing region or sub-region of origin : 1.1 . Wine-growing region Dealul Mare : sub-regions : No L 106/38 16 . 4 . 81Official Journal of the European Communities  Valea CÃ lugÃ reascÃ   Valea Popii  Valea Poienii Valea LungÃ -Prahova Valea Mieilor Cotesti Urechesti Pietroasele Cotul CarpaÃ £ilor  Dealul Mare  Urlati  Singele Voinicului  Tohani  Vadul SÃ pat 1.2 . Wine-growing region Arges : sub-regions :  StefÃ ¥nesti  Valea Mare 1.3 . Wine-growing region Oltenia : sub-regions  Dragasani  Dealul Oltului  Valea LungÃ -Olt  Valea Oltului  Simburesti  Plaiul Vulturului Segarcea Dealul Robilor Corcova  Puturea ursului Valea LungÃ -Corcova Drobeta-Turnu Severin Dealul Viilor 2 . Wines from the eastern sub-Carpathian foothills/Moldavia bearing one of the following names of the wine-growing region or sub-region of origin: 2.1 . Wine-growing region Cotanari : sub-regions :  CÃ ®rjoaia  Dealul Paraclis  Dealul Castel  Dealul CÃ tÃ lina  Dealul MÃ ®ndrului  HÃ ®rlÃ u  Dealul Episcopului  Dealui lui VodÃ ¥ 2.2 . Wine-growing region Dealurile Moldovei : sub-regions :  Uncani  Husi  Bohotin  Iasi  Bucium  Copou  CetÃ tuia 2.3 . Wine-growing region Odobesti : sub-regions: ¢  Vrancea Singele taurului  FocÃ ani  MÃ ®nÃ stioara  Dealul Lung  Nicoresti  Piscul Corbului  Sarba  Valea LungÃ -Vrancea 2.4 . Wine-growing region Panciu : sub-regions:  Cotul CarpaÃ £ilor-MoviliÃ £a  Cotul Carpatilor-RÃ zoarele  Cotul CarpaÃ £ilor-Vrancea 2.5 . Wine-growing region Galati : sub-region :  Dealul Buiorului 16 . 4 . 81 Official Journal of the European Communities No L 106/39 3 . Wines from Transylvania and the Transylvanian plateau bearing one of the following names of the wine-growing region or sub-region of origin : 3.1 . Wine-growing region TÃ ®rnave: sub-regions :  Sona  Prostea Mare  Axente Sever  Biertan  Richis  Blaj  Craciunel  Medias  SÃ ®ntioana  Valea LungÃ -TÃ ®rnave  Viisoara  Valea TÃ ®rnavelor  Cetatea de BaltÃ ¥  Basna 5  Danes  MicÃ sasa  Mosna  Seica Mica  Valea Viilor- TÃ ®rnave  Tigmandru  Domald  ZagÃ r  Jidvei  Sighisoara 3.2 Wine-growing region Alba Iulia : sub-regions :  Sebes  Apoldul de Sus  Cricau  Ighiu  Sard  VingÃ ¥rd  Telna 3.3 . Wine-growing region Aiud: sub-regions :  Ciumbrud  Ocna Mures 3.4. Wine-growing region Bistrita : sub-regions :  Teaca  Batos  Dumitra  SÃ ®niacob  Besineu-  Satu Nou  Lechinta  Steiniger 3.5 . Wine-growing region Minis : sub-regions:  PÃ ulis  Sina  Arad 4 . Wines from Banat bearing one of the following names of the wine-growing region or sub-region of origin : 4.1 . Wine-growing region Teremia : sub-regions :  Teremia Mare  SÃ ®nicolaul Mare  Tomnatec  Nerau No L 106/40 Official Journal of the European Communities 16 . 4 . 81 4.2 . Wine-growing region Recas : sub-regions :  Dealul Nou  Dealul Vechi  Dealul Lupilor  Valea LungÃ -Banat  Buzias 4.3 . Wine-growing region Moldova Noua : sub-regions :  Dealurile DunÃ ¥rii-Banat  Dealul Silagiului  Dealul Viilor-Banat 4.4 . Wine-growing region Tirol Banat : sub-regions :  MÃ ®nastirea  Dealul Tirolului-Banat 5 . Wines from Debroudja/Black Sea bearing one of the following names of the wine-growing region or sub-region of origin : 5.1 . Wine-growing region Murfatlar : sub-regions :  Valea Carasu  Medgidia  Valu lui Traian  Valul Roman  Biserica Veche  Poarta Alba  Plaiul CiocÃ ®rlia  Valea Dacilor  Plaiul Cocosul  Nazarcea  Piatra Rosie  Castelu  Pestera  Seimeni ' Lacul Oltina  Ostrov  Tulcea  Niculitel  Babadag  Satu Nou XV. SWITZERLAND A. Wines bearing one of the following names of the canton, wine-growing regions or local production area of origin , together with, if appropriate, details as to the method of production, the type of product or the particular colour of the wine reserved for the area of production origin : 1 . Canton of Valais 1.1 . Names of local administrative areas or of other local production areas :  Agarn  Bratsch  Ardon  Chalais  AuÃ erberg  Chamoson  Ayent  Ravanay  SignÃ ¨se  St. Pierre-de-Clages  Baltschieder  TrÃ ©maziÃ ¨res  Bovernier  Charrat 16 . 4 . 81 Official Journal of the European Communities No L 106/41 Chermignon  Loc  Ollon Chippis Collonges Conthey DorÃ ©naz Eggerberg Ergisch Evionnaz Fully Raron/Rarogne Riddes Saillon St. LÃ ©onard St. Maurice Salgesch/Salquenen Salins Saxon SaviÃ ¨se  Beudon  Branson  Diolly Sierre  ChampsabÃ ©  CrÃ ©taplan  GÃ ©ronde  Goubing  ChÃ ¢taignier  ClÃ ¨ves, Les Gampel Grimisuat  Champlan  Granges  La MilliÃ ¨re  Muraz  Molignon  Mont, Le  St. Raphael GrÃ ´ne Hohtenn Lalden Lens  Flanthey  Noes Sion  BatassÃ ©  Bramois  ChÃ ¢teauneuf  St. ClÃ ©ment  Vaas Leytron  Grand-BrÃ »lÃ ©  ChÃ ¢troz  Clavoz  CorbassiÃ ¨re  La Folie  Lentine  Maragnenaz  Molignon  Le Mont  Mont d'Or  Montorge  Pagane  Montagnon  Montibeux  Ravanay Leuk/LoÃ ¨che  Lichten Martigny  Coquempey Martigny-Combe  Plan Cerisier Miege Montana  Corin Monthey  Uvrier Stalden Stalenried  Steg ¢ Troistorrents - Turtmann/Tourtemagne - Varen/Varone - VenthÃ ´ne  Anchette  Darnonaz - VernamiÃ ¨ge - Vetroz  Balavaud  Magnot Nax Nendaz Niedergesteln Port-Valais  Evouettes, Les Randogne No L 106/42 16 . 4 . 81Official Journal of the European Communities  Veyras  Visp/ViÃ ¨ge  Bernune  Muzot  Ravyre  Visperterminen  VollÃ ¨ges  Vouvry  Zeneggen  Vex  Vionnaz 1.2 . Information concerning certain types of wine originating in the Canton of Valais : Amigne Arvine  Humagne  Johannisberg Dole Fendant  Cornalin, Rouge d'enfer or HÃ ¶llenwein  Vin de paÃ ¯en Heidawein or Heida  Vin du GlacierGoron Hermitage or Ermitage 2 . Canton of Vaud "2.1 . Names of local administrative areas or of other local production areas : ( a) Wine-growing region Bonvillars :  Bonvillars  Grandson  Concise  Onnens  Corcelles ( b) Wine-growing region Chablais :  Aigle Villeneuve Yvorne  Bex  Ollon ( c) Wine-growing region La Cote:  Aubonne  Bougy-Villars Gollion Luins  ChÃ ¥teau de Luins Mont-sur-Rolle Morges Nyon  Begnins  Bursinel  Bursins  Chigny Perroy  Coinsins  Dennens  FÃ ©chy  Founex Rolle Tartegnin Vinzel Vufflens-le-ChÃ ¤teau  Gilly  Coteau de Vincy (d) Wine-growing region Lavaux:  Blonay  Chardonne Cully Epesses  Calamin Grandvaux Lutry  Savuit Montreux  Burignon  Chexbres r- Corseau  Corsier  Cure d'Attalens 16 . 4 . 81 Official Journal of the European Communities No L 106/43  Saint-LÃ ©gier  Saint-Saphorin  Faverges Paudex Puidoux  DÃ ©zaley  Treytorrents Pully Riex Rivaz  Vevey  Villette  Montagny (e) Wine-growing region Les CÃ ´tes de l'Orbe:  Arnex  Orbe  Valleyres-sous-Rances (f) Wine-growing region Vully :  Vallamand 2.2 . Information concerning certain types of wine originating in the Canton of Vaud:  Dorin  Salvagnin 3 . Canton of Geneve 3.1 . Names of local administrative areas or of other local production areas :  Dardagny  Essertines  Genthod  Gy  Hermance  Airola-Ville  AniÃ ¨res  Avully  Avusy  Bardonnex  Charrot  Landecy  Bellevue  Jussy  Laconnex  Meinier  Bernex -  Le Carre  Lully  Perly-Certoux  Presinge  Cartigny  Chancy  Russin  Choulex  Collex-Bossy  Collonges-Bellerive  Satigny  Bourdigny  Choully  Peissy  Soral  Troinex  Cologny  Confignon  Corsier  Veyrier 3.2 . Information concerning the type of wine originating in the Canton of Geneve:  Perlan Canton of NeuchÃ ¢tel ' 4.1 . Names of local administrative areas or of other local production areas:  Auvernier  Bole  Bevaix  Boudry ¢ No L 106/44 Official Journal of the European Communities 16 . 4 . 81  Colombier  Le Landron  Corcelles  NeuchÃ ¢tel  CormondrÃ ¨che  La Coudre  Peseux  Cornaux  Cortaillod  Cressier  Saint-Aubin  Saint-Blaise  Gorgier  Hauterive  ChamprÃ ©veyres 5 . Canton of Friburg 5.1 . Names of local administrative areas or of other local production areas :  Cheyres  Haut-Vully  Bas-Vully  MÃ ´tier  Nant  Mur  Praz  Sugiez 6 . Canton of Berne 6.1 . Names of local administrative areas or of other local production areas :  Erlach (Cerlier)  La Neuveville (Neuenstadt)  Chavannes (Schafis)  Ligerz (GlÃ ©resse)  Schernelz  Oberhofen  Spiez  TÃ ¼scherz (Daucher)  AlfermÃ ©e  Twann (Douanne)  Ile St. Pierre  Vignelz (Vigneule) 7 . All the French-speaking cantons referred to under 1 to 6 : 7.1 . Information in respect of the special colour of a wine originating in French-speaking Switzerland:  Oeil-de-Perdrix 8 . Canton of Zurich 8.1 . Names of local administrative areas or of other local production areas : ( a) Wine-growing region ZÃ ¼richsee : Hombrechtikon  Feldbach Erlenbach  Mariahalde  Turmgut Herrliberg  Schipfgut  Rosenberg  TrÃ ¼llisberg KÃ ¼snacht 16 . 4 . 81 Official Journal of the European Communities No L 106/45 MÃ ¤nnedorf Meilen  Appenhalde  Chorherren StÃ ¤fa  Lattenberg  Sternenhalde  Uerikon  Uetikon am See  Wadenswil (b) Wine-growing region Limmattal :  HÃ ¶ngg  Oberengstringen  Weiningen ( c) Wine-growing region ZÃ ¼rcher Unterland:  BachenbÃ ¼lach  Boppelsen  Buchs  HÃ ¼ntwangen  Oberembrach  Otelfingen  Rafz  Regensberg  Steinmaur  Wasterkingen  BÃ ¼lach  DÃ ¤ttlikon  Diesldorf  Eglisau  Stadtberg  Freienstein  Teufen  SchloÃ  Teufen  Wi  Winkel ( d) Wine-growing region Weinland/Kanton Zurich (not 'Weinland' without the added information) : Neftenbach  Adlikon  Andelfingen  Heiligberg  Benken  Berg am Irchel  Buch am Irchel  Wortberg Ossingen Rheinau Rickenbach Stammheim TrÃ ¼llikon  Dachsen  Dinhard  Dorf  Rudolfingen  Wildensbuch Truttikon Uhwiesen (Laufen-Uhwiesen) Volken Waltalingen  SchloÃ  Schwandegg  Goldenberg  SchloÃ ? Goldenberg  Schwerzenberg  Flaach  Worrenberg  Fluringen  Henggart  Hettlingen  Humlikon  Klosterberg  Kleinandelfingen  Sehiterberg  SchloÃ  Giersberg Wiesendangen Wildensbuch Winterthur-WÃ ¼lflingen 8.2 . Information concerning types of wine originating in the Canton of Zurich  Flaachtaler  WeinlÃ ¤nder  Rafzerfelder  ZÃ ¼richseewein 16 . 4 . 81No L 106/46 Official Journal of the European Communities Canton of Schaffhouse 9.1 . Names of local administrative areas or of other local production areas:  Beringen  DÃ ¶rflingen  Siblingen  Eisenhalde  Stein am Rhein  ChÃ ¤ferstei  Blaurock  Thayngen  Trasadingen  Wilchingen  GÃ ¤chlingen  Hallau  LÃ ¶hningen  Oberhallau  Buchberg :  Osterfingen  RÃ ¼dlingen  Schaffhausen  Heerenberg  Munot  Rheinhalde 10 . Canton of Thurgovie 10.1 . Names of local administrative areas ( a) Production area I :  DieÃ enhofen  St. Katharinatal or of other local production areas :  NuÃ baumen  St. Anna Oelenberg  Chiendsruet ChorhÃ ¼sler  Oberneuenforn  Farhof  Frauenfeld  Burghof  GuggenhÃ ¼rli  Holderberg  Herdern  Kalchrain  SchloÃ gut Herdern  HÃ ¼ttwilen  GuggenhÃ ¼sli  Stadtschryber  Niederneuenforn  Trottenhalde  Landvogt  Chrachenfels (b) Production area II :  Amlikon  Buchackern  Gotighofen  Hohenfels  Buchenhalde  Griesenberg  Hessenreuti  MÃ ¤rstetten  Ottenberg  Sulgen  SchÃ ¼tzenhalde  Schlattingen  Herrenberg  Stettfurt  SchloÃ  Sonnenberg  Sonnenberg  Uesslingen  SteigÃ ¤ssli  Warth  Kartaus Ittingen  Weinfelden  Scherbengut  Thurgut  SchmÃ ¤lzler  StrauÃ berg  Sunnehalde  SchloÃ gut Bachtobel  Bachtobel 16 . 4 . 81 Official Journal of the European Communities No L 106/47 ( c) Production area III :  Berlingen  Ermatingen  Eschenz  Freudenfels  Fruthwilen  Mammern  Mannenbach  Salenstein  Arenenberg  Steckborn 11 . Canton of St. Gall 11.1 . Names of local administrative areas or of other local production areas:  PfÃ ¤fers  Ragaz  Freudenberg  Rapperwil  Rebstein  Sargans  AltstÃ ¤tten  Forst  Au  Monstein  Balgach  Berneck  Eichberg  Grabs  Werdenberg  Marbach  Mels  Thai  Buchberg  Walenstadt  Wartau  Wil 12 . Canton of Grisons 12.1 . Names of local administrative areas or of other local production areas :  Chur  Domat/Ems  Jenins  Maienfeld  St. Luzisteig .  FlÃ ¤sch  Igis  Trimmis  Costams  Zizers  Malans 13 . Canton of Argovie 13.1 . Names of local administrative areas or of other local production areas :  Habsburg  Auenstein  Bergdietikon  Herrenberg  Birmenstorf  Bottstein  BÃ ¶zen  Bremgarten  Stadtreben  DÃ ¶ttingen  Effingen  Elfingen  Endingen  Ennetbaden  Goldwand  Erlinsbach  Frick  Herznach  Hornussen  Stiftshalde  Hottwil  Kaisten  Klingnau  KÃ ¼ttigen  Lenzburg  Goffersberg  Burghalden  Magden  Manndach  Oberflachs  Obermumpf  Oeschgen No L 106/48 Official Journal of the European Communities 16 . 4 . 81 Remigen RÃ ¼fnach  Bodeler  RÃ ¼tiberg Schinznach Seengen  Untersiggenthal  Villigen  SchloÃ berg  SteinbrÃ ¼chler  Wettingen  Wittnau  WÃ ¼renlingen  WÃ ¼renlos  Bick  Zeiningen  Brestenberg -  Wessenberg Tegerfelden Thalheim Ueken areas or of other local production areas : 14 . Canton of BÃ ¢le 14.1 . Names of local administrative  Aesch  TschÃ ¤pperli  Arlesheim  Bottmingen  Balsthal  Maisprach  Muttenz  Oberdorf  Pfeffingen  Pratteln  Reinach  Sissach  Wintersingen  Klus  Biel-Benken  Buus  Ettingen 15 . Canton of Lucerne 15.1 . Local production area :  Heidegg 16 . Canton of Schwyz 16.1 . Local production area :  Leutschen 17 . Information in respect of a type of wine originating in Eastern Switzerland : from the wine variety Pinot noir :  Clevner 18 . Canton of Tessin 18.1 . Information concerning certain types of wine originating in the Canton of Tessin:  Bondola  Nostrano B. Wines listed under A whose description is supplemented by the following information on the method of preparation in accordance with Swiss legislation:  SÃ ¼Ã druck or SÃ ¼Ã abdruck  Schiller or Schillerwein  RosÃ © Blanc de rouge 16 . 4 . 81 Official Journal of the European Communities No L 106/49 XVI. TUNISIA 1 . Wines entitled to the description 'appellation d'origine contrÃ ´lÃ ©e' bearing one of the following names of the wine-growing region or sub-region of origin : 1.1 . Wine-growing region Kelibia 1.2 . Wine-growing region Thibar 1.3 . Wine-growing region coteaux de Tebourba : sub-regions :  Coteaux de Shuiggui  CÃ ´tes de Medjerdah  Domaine de Lansarine  Tebourba village 1.4 . Wine-growing region Sidi Salem: sub-regions :  ChÃ ¢teau de Khanguet  Domaine Nepheris  Coteaux de Khanguet  Khanguet village 2 . Wines entitled to the description 'vin dÃ ©limitÃ © de qualitÃ © supÃ ©rieure' bearing one of the following names of the wine-growing region or sub-region of origin : 2.1 . Wine-growing region Mornag:  Sidi SaÃ ¢d sub-regions :  ChÃ ¥teau du Mornag  Haut Mornag  Coteaux du Mornag  Mornag village  Domaine d'Ouzra  Le Noble du Mornag 3 . Wines entitled to the description 'vin supÃ ©rieur' bearing one of the following names of the wine-growing region or sub-region of origin : 3.1 . Wine-growing region Nabeul : sub- regions :  Cap Bon  Cotes de Soliman  Domaine de Zayara  Coteaux de Bou Arkoub  Coteaux d'Hammamet  Coteaux de Korba  Coteaux de Grombalia  Coteaux de Takelsa  Domaine de M'RaÃ ¯ssa  Sidi RaÃ ¯s 3.2 . Wine-growing region Bizerte : sub-regions:  Domaine d'AÃ ¯n Rhelal  Coteaux d'Uthique  Domaine Karim  Coteaux de Metline  Domaine El Azib  Coteaux de Bizerte 3.3 . Wine-growing region Tunis : sub-regions :  Coteaux de Carthage  Clos de Carthage  Ariana  Bordj Chakir  Salambo  Koudiat supÃ ©rieur  BÃ ©jaoua  Saint-Cyprien No L 106/50 Official Journal of the European Communities 16 . 4 . 81 3.4 . Wine-growing region Beja : sub-regions :  Domaine de Thibar  Chateau de Thibar  Clos de Thibar 3.5 . Wine-growing region Jendouba: sub-region :  Coteaux de Tabarka XVII . TURKEY 1 . Wines bearing one of the following geographical ascriptions referring to geographical units in Thrace and in Marmara:  GÃ ±zel Marmara Doruk Dimitrakopulo Doluca Villa Doluca  Barbaras  Trakya  HosbaÃ   GÃ ±zbaÃ  Hethiter -  Papaskarasi OkÃ ±zgÃ zÃ ± Buzluca 2 . Wines bearing one of the following geographical ascriptions referring to geographical units on the Aegean Sea:  Izmir  Misbag - Efes GÃ ¼nesi 3 . Wines bearing one of the following geographical ascriptions referring to geographical units in Central Anatolia :  Cubuk  Hitit  NarbaÃ   KÃ pÃ ±ren Sarap  KalebaÃ   Yakut  Ã ¨rgÃ ±p  LÃ ¢l  Sungurlu  Cankaya 4 . Wines bearing one of the following geographical ascriptions referring to geographical units in south and south-east Anatolia :  GÃ ±zelbaÃ   Buzbag  Bogazkere XVIII . YUGOSLAVIA 1 . Wines originating in the Socialist Republics of Bosnia and Herzegovina bearing the following name of the wine-growing region of origin : Wine-growing region Hercegovina 2. Wines originating in the Socialist Republic of Montenegro bearing the following name of the wine-growing region of origin : Wine-growing region Crna Gora 3 . Wines originating in the Socialist Republic of Croatia bearing one of the following names of the wine-growing region or sub-region of origin: 16 . 4 . 81 Official Journal of the European Communities No L 106/51 3.1 . Wine-growing region Kontinentalna Hrvatska: sub-regions :  Zagorje  Medjumurje  Prigorje  Pljesivica  Pokuplje  Moslavina  Bilogora  Slavonija  Posavina  Podunavlje 3.2. Wine-growing region Jadranska : sub-regions :  Istra  Hrvatsko primorje i kvarnerski otoci  Dalmacija 4 . Wines originating in the Socialist Republic of Macedonia bearing one of the following names of the wine-growing region or sub-region of origin : 4.1 . Wine-growing region PÃ inja-Osogovo: sub-regions :  Kumanovo  Kocansko  Kratovo  Pijaneca 4.2 . Wine-growing region Povardaje: sub-regions :  Skopje  Totov Voles  Strumica-RadoviÃ ¡te  Gevgelija Valandovo  Tikves  OvÃ epolje 4.3 . Wine-growing region Pelagonija Polog : sub-regions :  Prilep  Ohrid  Bitola  Kicevo  Prespa  Tetovo 5 . Wines originating in the Socialist Republic of Slovenia bearing one of the following names of the wine-growing region or sub-region of origin : 5.1 . Wine-growing region Podravski rajon: sub-regions :  Mariborski okolis  Srednje Slovenske gorice  Radgenske-Kapelske gorice Ljutomersko-OmoÃ ¡ke gorice Prekmurske gorice Haloz z obrobnim pogorjem 5.2 . Wine-growing region Posavski rajon : sub-regions :  Smarske-savinjski okolis  Bizeljske z obronki Orlice in Bohorja  KrÃ ¡ko-Gorjanski okolis  BelokrÃ ¤jnski okolis  NovomeÃ ¡ko-Moksonoski okolis 5.3 . Wine-growing region Primorski rajon : sub-regions :  Vipava  Brda Kraske planote Koparski okolis No L 106/52 16 . 4 . 81Official Journal of the European Communities 6 . Wines originating in the Socialist Republic of Serbia bearing one of the following names of the wine-growing region or sub-region of origin : 6.1 . Wine-growing region Timok: sub-regions:  Krajina  Knjazevac 6.2 . Wine-growing region NiÃ ¡ave JuÃ ¡ne Morave : sub-regions :  Aleksinac  NiÃ ¡ava  Toplica  Leskovac  Nis  Vranje 6.3 . Wine-growing region Zapadna Morava : sub-regions:  Jelica  Krusevac 6.4 . Wine-growing region Sumadija  Velika Morava: sub-regions :  Mlava  Jagodina  Beograd  Oplenac 6.5 . Wine-growing region Pocerina-Podgora 7. Wines originating in the autonomous socialist region of Woiwodina bearing one of the following names of the wine-growing region or sub-region of origin : 7.1 . Wine-growing region Srem: sub-region :  Fruska Gora 7.2 . Wine-growing region Banat: sub-regions :  VrÃ ¡ac  Bela Crkva  Deliblato 7.3 . Wine-growing region Subeticka pescara : sub-regions :  Coka  Potisje  Palic  HorgoÃ ¡ 8 . Wines originating in the autonomous socialist region of Kosovo bearing the following name of the wine-growing region of origin : Wine-growing region Kosovo XIX. NEW ZEALAND Wines bearing one of the following names of the wine-growing region or sub-region of origin: 1 . Northland wine-growing region : sub-regions :  Kaikohe  Kaitaia  Kerikeri  Te Hana 16 . 4 . 81 Official Journal of the European Communities No L 106/53  Whangarei  Ruakaka  Whatitiri  Ruawai  Dargaville  Kohukohu  Sweetwater 2 . Rodney wine-growing region: sub-regions:  Riverhead  Waimauku  Kumeu  Riverlea  Huapai or Huapai Valley  Taupaki  Woodhill  Matua Valley 3 . Henderson wine-growing region : sub-regions :  Oratia  Glendene  Sunnyvale  Ranui  Lincoln  Henderson Valley 4 . South Auckland wine-growing region: sub-regions :  Mangere  Pukekohe  Mangatangi  Thames  Totara  Drury 5 . Te Kauwhata wine-growing region : 6 . Gisborne wine-growing region : sub-regions :  Tolaga Bay  Matawhero  Ormond  Muriwai  Waihirere  Wairoa  Bushmere  Te Karaka 7 . Hawkes Bay wine-growing region: sub-regions :  Esk Valley  Eskdale -  Bay View  Te Mata  Fernhill  Mt. Erin  Brookvale  Greenmeadows  Taradale  Brookfield  Te Awanga  Haumoana  Wharerangi  Pakuratahi Valley  Puketapu  Flaxmere  Raupare  Meeanee  Tuki Tuki 8 . Wanganui wine-growing region No L 106/54 Official Journal of the European Communities 16 . 4 . 81 9 . Wellington wine-growing region : sub-region:  Kapiti 10. Marlborough wine-growing region: sub-regions :  Blenheim  Renwick  Benmorven  Riverlands Wairau Valley  Fairhall  Woodbourne  Omaka 11 . Nelson wine-growing region: sub-regions :  Richmond  Moutere  Mariri 12 . Canterbury wine-growing region 13 . Central Otago wine-growing region XX. CZECHOSLOVAKIA Wines bearing the name of the 'Nitra' wine-growing region 16 . 4.81 Official Journal of the European Communities No L 106/55 ANNEX III List referred to in Article 11 ( 1 ) of the synonyms of names of vine varieties that may be used to describe table wines and quality wines psr Name of the vine variety used in the Accepted synonyms classification of vine varieties for the administrative unit concerned In general For export or consignment toother Member States I. GERMANY WeiÃ er Burgunder WeiÃ burgunder Pinot blanc, Pinot bianco Blauer SpÃ ¤tburgunder SpÃ ¤tburgunder Samtrot Pinot noir, Pinot nero Blauer FrÃ ¼hburgunder FrÃ ¼hburgunder Clevner (FrÃ ¼hburgunder) ( l )  RulÃ ¤nder Grauer Burgunder Grauburgunder Pinot gris, Pinot grigio Blauer Portugieser Portugieser FrÃ ¼her roter Malvasier Malvasier Malvoisie GrÃ ¼ner Silvaner Silvaner  WeiÃ er Riesling Riesling Klingeiberger ( 2) Rheinriesling Riesling renano Roter Elbling i WeiÃ er Elbling j Elbling, Raifrench  Roter Gutedel i WeiÃ er Gutedel j Gutedel Chasselas Blauer Limberger Limberger - FrÃ ¼her Malingre Malinger  MÃ ¼llerrebe Schwarzriesling Pinot meunier MÃ ¼ller-Thurgau Rivaner  Gelber Muskateller i Roter Muskateller j Muskateller Moscato Muscat Roter Traminer Clevner (Roter Traminer) ( 2) Blauer Trollinger Trollinger II . FRANCE Arbois ( 3 ) Menu Pineau Cabernet franc i Cabernet J Cabernet (*) Only for quality wines produced in the specified region of Wiirttemberg and table wines originating from the production area of Neckar. ( 2) Only for quality wines produced in the specified region of Baden and table wines originating in the production area of Oberrhein. ( 3) This name of variety may not be used for the description of a wine. No L 106/56 Official Journal of the European Communities 16 . 4 . 81 Accepted synonyms Name of the vine variety used in the classification of vine varieties for the administrative unit concerned In general For export or consignment toother Member States II . FRANCE (cont 'd) Gutedel ( J ) Pineau de la Loire ( 2) Chasselas Chenin Fer Grolleau Macabeau Meunier MÃ ¼llerrebe Muscat Ã petits grains Muscat Ã petits grains roses Muscat Ã petits grains rouges Muscat d'Alexandrie Muscat Ottonel Muskateller, Muscato Mansois Gros lot Malvoisie ( 3 ) Pinot Meunier, Gris Meunier Muscat Malvoisie ( 2 ) Tressalier Heiligensteiner Klevner (*) Malvoisie Malvoisie (4 ) Pinot gns RulÃ ¤nder, Pinot grigio Sacy Savagnin rose Tourbat Vermentino III . GREECE Ã Ã ±Ã Ã Ã ¿ Ã Ã µÃ ¼Ã ­Ã ±Ã  ( s)Ã Ã ½Ã ¹Ã Ã Ã ³Ã ¯Ã Ã ¹Ã ºÃ ¿ (Agiorgitiko) Ã Ã Ã ½Ã Ã ¼Ã ±Ã Ã Ã ¿ (Xynomavro) Ã Ã ±Ã Ã Ã ¿ Ã Ã ±Ã ¿Ã Ã Ã ·Ã  (6) Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿ Ã ¬Ã ÃÃ Ã ¿ (Moscha ­ to-aspro) Ã Ã ¿Ã Ã Ã ¿Ã Ã ´Ã ¹ (Moschoudi) (7 ) Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿ (Moschato) Moscato Muscateller Muscat Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿ Ã £ÃÃ ¯Ã ½Ã ±Ã  (Moschato Spinas) Ã Ã ¿Ã Ã Ã ¬Ã Ã ¿ 'Ã Ã »Ã µÃ ¾Ã ±Ã ½Ã ´Ã Ã µÃ ¯Ã ±Ã  (Moschato Alexandrias) Ã Ã ±Ã »Ã ±Ã ¼ÃÃ ¬Ã ºÃ ¹ (Kalabaki ) (8)Ã Ã ·Ã ¼Ã ½Ã ¹Ã  (Limnio) Ã ¡Ã ¿Ã ´Ã ¯Ã Ã ·Ã  (Roditis) Roditis (*) Only for quality wines psr originating in the Bas-Rhin and Haut-Rhin departments . ( 2 ) Only for quality wines psr originating in the specified region of Val de Loire . ( 3 ) Only for quality wines psr originating in the specified region of Limoux. (4) Only for wines originating in the Corse department. ( 5) Only for 'NemÃ ©a' quality wine psr. (6) Only for 'Naoussa' quality wine psr. ( 7) Only for 'Muscat de Patras' and 'Muscat de Cephalonie' quality wine psr. (8) Only for wine originating on the island of Lemnos. No L 106/5716 . 4 . 81 Official Journal of the European Communities Accepted synonyms Name of the vine variety used in the classification of vine varieties for the administrative unit concerned In general For export or consignment toother Member States Grenache IV. ITALY Alicante Ancellotta Ansonica Biancame Bianchetta genovese Bianchetta trevigiana Guarnaccia Lancellotta Insolia Bianchello Bianchetta BonardaBonarde piemonteseBonarda di CavagliÃ Bombino nero Bombino bianco Bovale sardo Bovale grande Bovale di Spagna Bombino, Bonvino Bovale Cabernet franc Cabernet-sauvignon Cataratto bianco lucido Cataratto bianco comune Cabernet Cataratto Cesanese Bonarda ( 1 ) Fapato d'Italia Greco Cesanese comune Cesanese d'Affile Croatina Frappato di Vittoria Greco di Tufo Greco bianco di Sorbata grasparossa Maestri Marani Lambrusco Lambrusco Lambrusco Lambrusco Lambrusco Lambrusco Lambrusco Lambrusco Lambrusco frastagliata Salamino viadanese Montericco a foglia Lusassina Buzetto  Mataosso Mavlasia Malvasia Malvasia Malvasia Malvasia Malvasia Malvasia Malvasia Malvasia Malvasia Malvasia ( bianca) di Candia bianca lunga del Chianti del Lazio di Candia aromatica di Casorzo delle Lipari di Sardegna di Schierano istriana Malvasia Malvoisie , Malvoisier nera di Brindisi (*) Only for quality wines originating in the specific region 'Oltrepo pavese'. No L 106/58 Official Journal of the European Communities 16 . 4 . 81 Name of the vine variety used in the classification of vine varieties for the administrative unit concerned Accepted synonyms In general For export or consignment toother Member States IV. ITALY (cont'd) Malvasia nera di Lecce Malvasia toscana Malvasia bianca Malvasia bianca di Bascilicata Malvasia nera di Masilicata Malvasia Malvoisie, Malvoisier Marzemino Berzemino Moscato bianco i Moscato giallo f Moscato di Terracina J Moscato, Moscatello, Moscatellone, Gold ­ muskateller (*) Muscat, Muskateller Moscato rosa Rosenmuskateller Negrara trentina Negrara Nebbiolo Spanna Chiavennasca Perricone Pignatello Piedrirosso Per'e palummo Pinot bianco WeiÃ burgunder (*) Pinot blanc WeiÃ burgunder Pinot nero Blauburgunder (*) SpÃ ¤tburgunder ( 1 ) Pinot noir Blauer SpÃ ¤tburgunder Pinot grigio RulÃ ¤nder (*) Pinot gris, RulÃ ¤nder Refosco del peduncolo rosso i Refosco nostrane J Refosco Raboso Piave Raboso Riesling italico Welschriesling (*) Welschriesling Riesling renano Rheinriesling ( J ) Rossola Sangiovese Sangioveto Brunello ( 2) Schiava gentile i Kleinvernatsch (*)  j Mittervernatsch (*) I Edelvernatsch Schiava grossa GroÃ vernatsch ( Ã ±) Schiava grigia Grauvernatsch (*) Schiava gentile i Schiava grossa &gt; Schiava grigia J Schiava , Vernatsch ( 1) Tocai friulane Tocai italico ( J ) Accepted only for quality wines psr and table wines produced from grapes harvested in the provinces of Bolzano and Trento. ( 2) Accepted only for the provinsc of Siena . 16 . 4 . 81 Official Journal of the European Communities No L 106/59 Name of the vine variety used in the classification of vine varieties for the administrative unit concerned Accepted synonyms In general For export or consignment toother Member States IV. ITALY (cont'd) Traminer aromatico GewÃ ¼rztraminer (*) Trebbiano toscano Trebbiano romagnolo Trebbiano giallo Trebbiano di Soave Trebbiano Ugni blanc Verdea Colombana bianca Verduzzo friulano Verduzzo trevigiano Verduzzo Vernaccia di Ã ristÃ ¤ne Vernaccia di San Gimignano Vernaccia nera Vernaccia Vespolina Ughetta Zibibbo Moscato, Moscatello, Moscatellone V. LUXEMBOURG Rivaner MÃ ¼ller-Thurgau Pinot gris RulÃ ¤nder Traminer GewÃ ¼rztraminer Elbling Raifrench VI . UNITED KINGDOM MÃ ¼ller-Thurgau Rivaner Wrotham Pinot Pinot meunier ( 1 ) Accepted only for quality wines psr and table wines produced from grapes harvested in the provinces of Bolzano and Trento. No L 106/60 Official Journal of the European Communities 16 . 4 . 81 ANNEX IV List referred to in Article 11 (2) of the names of vine varieties, and synonyms thereof, that may be used to describe an imported wine List of varieties accepted in the Community Accepted synonyms I. SOUTH AFRICA Bukettraube Cabernet franc Cabernet Sauvignon Chardonnay Chenel Chenin blanc Cinsaut Clairette blanche Steen Colombard Gamay Rooi Greenache GewÃ ¼rztraminer Red Grenache Heroldrebe Kerner Merlot MÃ ¼ller-Thurgau Muscadel ( red and white) Muscat d'Alexandrie Muskadel (Rooi en Wit) White (Wit) Hanepoot, Red (Rooi ) Hanepoot Palomino Pinotage Pinot noir Riesling SÃ ©millon Greengrape (Groeindruif) Shiraz Sauvignon blanc SouzÃ ¢o Sylvaner Teinturier mÃ ¢le Tinta Barocca Ugni blanc Verdot Pontac (Pontak) Trebbiano WeiÃ er Riesling Zinfandel II . ARGENTINA Balsamina Cabernet franc Cabernet Sauvignon Canela Pinot Chardonnay Carignan Cinzaut Chardonnay Chenin Dolcetto Elbling Freisa Gamay Garnacha Grignolino Lambrusco Malbeck Merlot Cot 16 . 4 . 81 Official Journal of the European Communities No L 106/61 List of varieties accepted in the Community Accepted synonyms II . ARGENTINA (cont'd) Muscat blanc Nebbiolo ListanPalomino Pinot bianco Pinot gris Pinot negro Raboseo veronÃ ©s RÃ ©fosco Riesling itÃ ¡lico Riesling renano Saint Jeannet Sangiovetto picolo Sauvignon Semillon Sirah Sylvaner Tannat TorrontÃ ©s mendocino TorrontÃ ©s riojano TorrontÃ ©s sanjuanino Traminer Ugni blanc Verdot Trebbiano III . AUSTRALIA Aleatico Auxerrois Barbera Bastardo Aucerot Trousseau Cabernet grosCabernet Franc Cabernet Sauvignon Carignan, Carignane Chardonnay, Pinot Chardonnay Chasselas, Chasselas dorÃ © Golden Chasselas Chenin blanc Cinsaut Cl ai rette Crouchen Blue imperial Blanquette Colombard Doradillo Durif Emerald Riesling FeranÃ £o Pires Folie blanche Irvine's White Gamay, Napa Gamay Grenache Gros lot Gamza Cot Grolleau Kadarka Malbec Marsanne Mataro Merlot Meunier Mondeuse Balzac Esparte MourvÃ ¨dre Pinot Meunier Montils MÃ ¼ller-Thurgau Muscadelle Muscat Ã petits grains Muscat menudo bianco No L 106/62 Official Journal of the European Communities 16 . 4 . 81 List of varieties accepted in the Community Accepted synonyms III . AUSTRALIA (cont'd) Muscat gordo blanco Gordo Palomino Petit Verdot Pinot blanc Pinot gris RulÃ ¤nder Pinot noir Pedro Ximenes Riesling Rhine Riesling Rkaziteli Ruby Cabernet Saint Macaire Sauvignon blanc Semillon Sercial Shiraz Syrah Sultana Sultanina Seedless Thompson Sylvaner Tempranillo Tocai friulano Sauvignon vert Taminer GewÃ ¼rztraminer Trebbiano Ugni blanc Verdello Zinfandel IV . AUSTRIA Blauburger BlaufrÃ ¤nkisch Blauer Burgunder, Blauer SpÃ ¤tburgunder, Blauburgunder Pinot noir, Pinot nero WeiÃ er Burgunder, WeiÃ burgunder Pinot blanc Bouviertraube Cabernet Cabernet-Suavignon Furmint GewÃ ¼rztraminer Traminer aromatico Goldburger JubilÃ ¤umsrebe Merlot MÃ ¼ller-Thurgau Rivaner Muskat-Ottonel Muskat-Sylvaner Sauvignon Muskateller, Muscato, Muscat Neuburger Blauer Portugieser Rheinriesling, Riesling renano Riesling Rotgipfler RulÃ ¤nder Pinot gris, Pinot grigio, Grauburgunder Scheurebe SÃ ¤mling 88 St. Laurent Sylvaner, Silvaner FrÃ ¼hroter Veltliner Malvasier GrÃ ¼ner Veltliner Roter Veltliner Blauer Wildbacher Schilcher Welschriesling Zierfandler SpÃ ¤trot Blauer Zweigelt Rotburger 16 . 4 . 81 ^ Official Journal of the European Communities No L 106/63 List of varieties accepted in the Community Accepted synonyms Semijon Sovijon V. CHILE SÃ ©millon Sauvignon Pinot Bianca Chardonnay Riesling Pinot Blanc, WeiÃ burgunder WeiÃ er Burgunder Pinot Chardonnay Riesling Renano, Rhine Riesling Moscatel Blanca, Blanca Italia Moscato, Muscat, Muscato Moscatello, Muscadel Moscatel do Alojandria Moscatel Rosado Moscato Ottonel Moscatelos en gÃ ©nÃ ©ral Torontel Chenin blanc Ugni blanc Cabernet Sauvignon Cabernet franc Pinot noir Torrontes Chenin Trebbiano Cabernet Gros cabernet, Cabernet Pinot negro , Blauer SpÃ ¤tburgunder, SpÃ ¤tburgunder, Blauburgunder Cot rouge, MalbeckCot Merlot Verdot Carignano Pais Traminer GewÃ ¼rztraminer CariÃ ±ana Criolla, Mission VI. UNITED STATES ( a) Varieties of Vitis vinifera Aleatico Alicante Bouschet Alicante Ganzin Aligote Barbera Grenache Black Hamburg Black Malvoisie Black Muscat Blanc Fume Burger Cabernet Cabernet franc Cabernet-Sauvignon Carignane Carnelian Charbone Chenin blanc Cinsaut Clairette blanche Colombard Cot Malbec Croetto Moretto Dolcetto Durif Early Burgundy Early Muscat Emerald Riesling Feher Szagos Flora Folie blanche French Colombard Fresia Fume Blanc Furmint No L 106/64 Official Journal of the European Communities 16 . 4 . 81 List of varieties accepted in the Community Accepted synonyms VI. UNITED STATES (cont'd) Gamay, Gamay noir GewÃ ¼rztraminer Gold Golden Chasselas, Chasselas dorÃ © Grand noir Gray Riesling Green Hungarian Grignolino Gros Verdot Gutedel Helena Iona Lenoir TrebbianoMalvasia bianca Mataro Melon Merlot Mission Mondeuse Moscato d'oro Muscat blanc Muscat Hamburg Muscat of Alexandria Muscat Ottonel Moscato MÃ ¼ller-Thurgau Nebbiolo fino Nebbiolo Tronero Niabell Olivette blanche Orange Muscat Pagadebito Palomino Pedro Ximenes Petit Bouschet Petite Sirah Pfeffer Pinot blanc Pinot Chardonnay, Chardonnay Pinot Meunier, Meunier Pinot noir Pinot gris Red Veltliner Refosco Riesling, White Riesling Royalty Rubired Ruby Cabernet Salvador Sauvignon blanc Sauvignon vert Sangiovese Saperravi Semillon Sereksia Silvaner, Sylvaner Souzao Thompson Seedless Tinta amarella Tinto cao Touriga Traminer, Red Traminer Trebbiano Ugni blanc Trousseau 16.4 . 81 Official Journal of the European Communities No L 106/65 List of varieties accepted in the Community Accepted synonyms VI . UNITED STATES (cont'd) Veltliner Verdelho Welschriesling White pinot Zinfandel ( b) Varieties of the species Labrusca and varieties produced by inter-specific crossbreeding Agwam Autora Baco Baco Noir Bellandais Beta Black Pearl Bon Verde Burdin blanc Campbell's Early Carlos Cascade Cascade noir Catawba Cayuga Cayuga white Chambourcin Chancellor Chancellor noir Chelois Cehlois noir Colobel Concord Cordon rouge Cynthiania Dattier de Saint-Vellier De Chaunac Delaware Diamond Dutchess Elvira Florental Foch Garonnet Iona Isabella Ives Landal Landot noir Leon Millot MarÃ ©chal Foch Merlyn noir Missouri Riesling Muscadine Niagara Noah Palissandre Ravat blanc Ravat noir Rayon d'Or Roucaneuf Rosette Rongeon Scibel 16 . 4 . 81No L 106/66 Official Journal of the European Communities List of varieties accepted in the Community Accepted synonyms VI . UNITED STATES (cont'd) Scuppernong Seyve-Villard Seyval Steuben Verdelet Vergennes Vidal Vidal Blanc Vignole Villard blanc Villard noir VII . HUNGARY BÃ ¡nÃ ¡ti Rizling ZackelweiÃ  Bouvier Rudai ZÃ ¶ld Cabernet franc Cabernet Sauvignon Cardinal Chardonnay Cirfandli Zierfandler ErzÃ ©betkirÃ ¡lynÃ ¶ KÃ ¶nigin Elisabeth EzerjÃ ³ Tausendgut FehÃ ©r Kadarka WeiÃ kadarka Fendanter fehÃ ©r Gutedel , Chasselas Furmint Fiiszeres Tramini Traminer, aromatico, GewÃ ¼rztraminer GyongyszÃ lÃ  Gutedel , Chasselas HÃ ¡rslevelÃ ¼ LindenblÃ ¤ttriger Homoki Tramini Sandtraminer IzsÃ ¡ki sÃ ¡rfehÃ ©r SilberweiÃ  Irsai oliver Kadarka , KÃ ©kfrankos BlaufrÃ ¤nkisch KÃ ©knyleÃ ¼ Blaustengler KirÃ ¡lyleÃ ¡nyka KÃ ¶nigstochter , KÃ ¶nigliche MÃ ¤dchentraube Kisburgundi KÃ ©k Blauer SpÃ ¤tburgunder, SpÃ ¤tburgunder, Pinot noir, Pinot nero Kiraly furmint KÃ ¶nigsfurmint KÃ ¶vidinka Steinschiller LeÃ ¡nyka MÃ ¤dchenrraube MÃ ¡tyÃ ¡s  MuskotÃ ¡ly Mathiasmuskat Merlot MÃ ©zesfehÃ ©r WeiÃ er Honigler MÃ ¼ller-Thurgau Muskotaly Muscato, Muscat, Muskateller Nagyburgundi GroÃ burgunder Nemes furmint Edelfurmint Nemes Kadarka Edelkadarka Olaszrizling Welschriesling Ottonel Muskat-Ottonel Piros veltelini rotweiÃ er Veltliner Piros cirfandli roter Zierfandler Rajnai Rizling Rheinriesling Sauvignon SzilvÃ ¡ni Sylvaner SzÃ ¼rkebarÃ ¡t Pinot grigio. Pinot gris, GraumÃ ¶nch RulÃ ¤nder Tramini Traminer Veltelini grÃ ¼ner Veltliner ZÃ ¶ldszilvÃ ¡ni grÃ ¼ner Sylvaner ZÃ ¶ld Veltelini grÃ ¼ner Veltliner 16 . 4 . 81 Official Journal of the European Communities No L 106/67 List of varieties accepted in the Community Accepted synonyms III . ISRAEL Sauvignon blanc Semillon Chenin blanc Colombard Muscat Cabernet Sauvignon Petite Sirah Carignan Pinotage Grenache Malvoisie Emerald Riesling Ugni blanc Black Malvoisie Tinta amarella Malvasia, Malvasia bianca Trebbiano IX . PORTUGAL Alvarinho Loureiro Azal branco Espadeiro Avesso Arinto Ramisco X. ROMANIA FetescÃ  FeteascÃ  neagrÃ  FeteascÃ  regala, GalbenÃ  de Ardeal MÃ ¤dchentraube Schwarze MÃ ¤dchentraube KÃ ¶nigsast , kÃ ¶nigliche MÃ ¤dchentraube Riesling italian, Riesling italico Welschriesling ZackelweiÃ  Pinot gris, Pinot grigio, Grauburgunder Gutedel Tokajerrebe Grasa Dicktraube rumÃ ¤nische Weihrauchtraube Riesling de Banat , Creata Rulanda, RulÃ ¤nder Muscat Ottonel , Ottonel Traminer Neuburger Chasselas Pinot Chardonnay, Chardonnay Furmint Grasa de Cotnari TÃ mÃ ®ioasÃ  romÃ ¢neascÃ  Baccator, Rujitza Crimposie FrincuÃ Ã  Gordin Saperavi MajarcÃ  alba, Slancamenca Sauvignon Cabernet Cabernet Sauvignon Merlot Mildweiser Kleinbeeriger Pinot noir, Pino nero CadarcÃ  neagrÃ , CadarcÃ  Mini § CardarcÃ  Coada vulpii blauer SpÃ ¤tburgunder, SpÃ ¤tburgunder schwarzer Cadarca rubinroter Cadarca Wolfsschwanz No L 106/68 Official Journal of the European Communities 16 . 4 . 81 List of varieties accepted in the Community Accepted synonyms X. ROMANIA (cont'd) Negru virtos Schwarzstarker Steinschiller Rosentraube BÃ beascÃ  GroÃ muttertraube BusuioacÃ £ de Bohotin Schwarzer Muskat BÃ ¡tutÃ ¡ neagrÃ  Negru moale Plavaie Plavaz . Som Sipon Pinot blanc WeiÃ burgunder XI . SWITZERLAND AligotÃ © Amigne Arvine (petite) Chardonnay Chasselas, Gutedel Freisamer Humagne Marsanne blanche Muscat blanc ( du Valais) Pinot gris Malvoisie, RulÃ ¤nder Pinot blanc, WeiÃ er Burgunder RÃ ¤uschling MÃ ¼ller-Thurgau Rivaner Riesling Savagnin blanc PaÃ ¯en, Heida SÃ ©millon ( for Tessin) Sylvaner (GrÃ ¼ner) Traminer, GewÃ ¼rztraminer Auxerrois Chenin blanc Completer ( for Grisons) Elbling ( for Argovie) Sauvignon Gamay Sainte-Foix Gamay de Caudoz Gamay d'Arcenant Gamay teinturier de Chaudenay Gamay teinturier/FÃ ¤rbertrauben Merlot Pinot Noir, Blauer Burgunder Bondola ( for Tessin and Moesa) Cabernet-Sauvignon Freisa ( for Tessin) Malbec Rouge du pays ( for Valais) Seibel 5455/Plantet Syrah ( for Valais and Tessin) XII . TUNISIA Alicante Grenache Carignan Cinsault MourvÃ ©dre Pinot noir Blauer SpÃ ¤tburgunder Clairette Muscat 16 . 4 . 81 Official Journal of the European Communities No L 106/69 List of varieties accepted in the Community Accepted synonyms XIII . YUGOSLAVIA Bagrina, Braghina Banatski Rizling, Kreaca Bena ZackelweiÃ  Bogdanusa Burgandac beli WeiÃ burgunder Burgundac sivi , Rulandec Pinot blanc, Pinot bianco WeiÃ burgunder, Beli Pinot Pinot gris, RulÃ ¤nder, Grauburgunder, Pinot grigio Bouvie ChasselasBuvijeova ranka , Radgonska ranina, Sasla Burvije Dobrogostina Ezerjo Tausendgut Grenache blancGrenas beli , Belan Grk Debit Kevedinka Krkosija Kujundzusa Malvazija, Malvasia Marastina, Rukatac Muskat Otonel , Mirisavka Plemenka Pinela PoÃ ¡ip Rebula Muskat  Ottonel Pinola Ribolla { Welschriesling, Riesling italico,Russky grape Riesling renano, Riesling Talijanski Rizling, Laski Rizling, Grasevina Rizling beli, Rajnski Rizling, Renski Rizling Rizvano, Rizvaneo Rumeni Muskat Rumeni Plavec Semijon Sovinjon Smederevka, Belina Sipon, Moslavac Sardone MÃ ¼ller Thurgau Gelber Muskateler . Semillon Sauvignon, Weissauvignon Furmint Pinot Chardonnais Traminer GewÃ ¼rztraminer, Traminer aromatico Silvaner Crevni Traminac, RdeÃ i Traminac Diseci Traminac Zelani Silvanec, Silvanac Zilavka Zlahtina, Ã ½latitnina , Sasla bela, Chasselas Zupljanka Neoplanta Alicant boche , Alicante-Bouche Barbera Blatina Modri pinot, Modri burgundec Game, Gamay Pinot noir, blauer Spatburgunder Frankovka, Modra frankinja KÃ ¥berne frank KÃ ¥berne sovinjon, Cabernet Cabernet sauvignon Kardarska, Skadarka Kratosija Lasina, Lelekusa Merlo, Merlot Muskat Hamburg Muskat krokan Nincusa Okatac, Glavinusa No L 106/70 Official Journal of the European Communities 16 . 4 . 81 List of varieties accepted in the Community Accepted synonyms XIII .YUGOSLAVIA (cont'd) Plavac Plavka Prokupac, Rskavac, Kamenicarka Portugizac modra, Blauer Portugieser Refosko, Refosco, Crni Teran Stanusina Sentlorenka, Saint Laurent Trnjak Vranac Veltlinac Zametna crnina, Zametovka , Karzina Blauer Kolner XIV. BULGARIA Misket Misket Rot; Misket Karlovo ; Misket Brezovo ; Misket Sungurlare; Misket - Varnenski ; Vratchanski Misket Muskat Hamburg Rkaziteli Rikat Furmint Italianski Riesling Welsch-Riesling Welsch-Gold Riesling Reinski Riesling Rheinriesling Fetjaska Momino grosde MÃ ¤dchentraube Tamjanka Weihrauch Pinot Chardonnay « Ugni blanc Proslava Vinenka AligÃ ³te Traminer Grand noir Pamid Andrianpolitika Pinot noir Blauer SpÃ ¤tburgunder Kassen Burgunder Pinot gris Alicante Bouschet Kadarka-Rubin Kardinal Zartchin KÃ ¶nigstraube Saperavi Schwarzbeerige Carignan Chevka Dimiat Sylvaner Sylvaner Chardonnay Muskat Ottonel ¢ Cabernet-Sauvignon Kadarka Gamza Chiroka melnischka Large de Melnik Mavrud Merlot Rubin Bouquet Jardonet 16 . 4 . 81 Official Journal of the European Communities No L 106/71 List of varieties accepted in the Community Accepted synonyms XV. NEW ZEALAND Pinot Chardonnay Chasselas Dore, Golden Chasselas Cabernet- Sauvignon Chardonnay Chasselas Chenin Blanc Gamay Teinturier Grey Riesling Malbec Melascone Nera Merlot Meunier Melasconera Pinot Meunier MÃ ¼ller-Thurgau Muscat Dr Hogg Muscat Hamburg Palomino Pinot Gris Pinot Noir Pinotage Refosco Rhine Riesling Sauvignon Blanc Semillon Shiraz White Riesling Sylvaner GewÃ ¼rztraminer Chasselas Rose XVI. CZECHOSLOVAKIA VlasskÃ ½ Rizling VlasskÃ ½ Riesling